


Exhibit 10.26
SERVICING AGREEMENT


between
ALTISOURCE RESIDENTIAL, L.P.
Initial Owner
and
SERVIS ONE, INC.
D/B/A BSI FINANCIAL SERVICES
Servicer
FIXED RATE AND ADJUSTABLE RATE
MORTGAGE LOANS AND REO PROPERTIES
Dated as of January 29, 2015








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
Section 1.01.
Definitions                                1

ARTICLE II
OWNER’S ENGAGEMENT OF SERVICER TO PERFORM SERVICING RESPONSIBILITIES; SERVICING
TRANSFER MATTERS
Section 2.01.
Servicing Transfer; Record Title and Possession of Mortgage

Servicing Files 14
Section 2.02.
Books and Records                            16

Section 2.03.
Transfer of Mortgage Loans                        17

Section 2.04.
Tax and Flood Service Contracts                    17

Section 2.05.
Quality Control Procedures                        17

Section 2.06.
Access to Information                            18

Section 2.07.
Vendor Oversight                            19

Section 2.08.
Section 404 Notices; Privacy Notices                    20

Section 2.09.
Pending and Completed Loss Mitigation                20

ARTICLE III
REPRESENTATIONS
Section 3.01.
Representations, Warranties and Covenants of the Servicer        21

Section 3.02.
Representations, Warranties and Covenants of the Owner        22

ARTICLE IV
SERVICING OF MORTGAGE LOANS
Section 4.01.
Servicer to Act as the Servicer                    23

Section 4.02.
Collection of Mortgage Loan Payments                24

Section 4.03.
Realization Upon Defaulted Mortgage Loans            24

Section 4.04.
Establishment of Custodial Accounts; Deposits in Custodial

Accounts                                26
Section 4.05.
Permitted Withdrawals From the Custodial Account            27

Section 4.06.
Establishment of Escrow Accounts; Deposits in Escrow Accounts    29

Section 4.07.
Permitted Withdrawals From Escrow Account            29

Section 4.08.
Payment of Taxes, Insurance, and Other Charges; Maintenance of

Primary Insurance Policies and LPMI Policies; Collections
Thereunder                                29

-i-

--------------------------------------------------------------------------------




Section 4.09.
Transfer of Accounts                            31

Section 4.10.
Maintenance of Hazard Insurance                    31

Section 4.11.
Maintenance of Mortgage Impairment Insurance Policy        32

Section 4.12.
Restoration and Repair                        32

Section 4.13.
Fidelity Bond, Errors and Omissions Insurance            33

Section 4.14.
Title, Management and Disposition of REO Property        34

Section 4.15.
Notification of Adjustments                        35

Section 4.16.
Permitted Investments                            35

Section 4.17.
Government Sponsored Programs and Legislation            36

Section 4.18.
Servicing Requirements Imposed by Prior Sellers and Financing

Parties                                    37
Section 4.19.
Disaster Recovery Plan                        37

ARTICLE V
PAYMENTS TO THE OWNER
Section 5.01.
Distributions                                38

Section 5.02.
Statements to the Owner                        38

Section 5.03.
Real Estate Owned Property and Specially Serviced Loan Reports    39

Section 5.04.
Nonrecoverability; Reimbursement of the Servicer            40

Section 5.05.
Principal and Interest Advances                    40

ARTICLE VI
GENERAL SERVICING PROCEDURES
Section 6.01.
Assumption Agreements                        40

Section 6.02.
Satisfaction of Mortgages and Release of Mortgage Servicing
        Files                                    41

Section 6.03.
Servicing Compensation                        42

Section 6.04.
Statement of Compliance                        43

Section 6.05.
Annual Independent Certified Public Accountants’ Servicing

Report                                    43
Section 6.06.
Reports of Foreclosures and Abandonment of Mortgaged Property    43

Section 6.07.
Compliance with Privacy Laws                    44

Section 6.08.
Reporting                                44

Section 6.09.
Fair Credit Reporting Act                        45

Section 6.10.
Sanctions Lists; Suspicious Activity Reports                45

ARTICLE VII
THE SERVICER
Section 7.01.
Indemnification; Third Party Claims                    45

Section 7.02.
Merger or Consolidation of the Servicer                47


-ii-

--------------------------------------------------------------------------------




Section 7.03.
Limitation on Liability of the Servicer and Others            47

Section 7.04.
Transactions with Related Persons                    48

Section 7.05.
Servicer Not to Resign                        48

ARTICLE VIII
DEFAULT
Section 8.01.
Events of Default                            48

Section 8.02.
Waiver of Defaults                            49

ARTICLE IX
TERM; TERMINATION
Section 9.01.
Term                                    50

Section 9.02.
Termination                                50

Section 9.03.
Termination Without Cause                        50

Section 9.04.
Termination with Cause                        51

Section 9.05.
Transfer Procedures                            51

ARTICLE X
MISCELLANEOUS PROVISIONS
Section 10.01.
Successor to the Servicer                        52

Section 10.02.
Amendment                                52

Section 10.03.
GOVERNING LAW                            52

Section 10.04.
Notices                                53

Section 10.05.
Severability Provisions                        53

Section 10.06.
Exhibits                                54

Section 10.07.
General Interpretive Principles                    54

Section 10.08.
Reproduction of Documents                        54

Section 10.09.
Provision of Information                        54

Section 10.10.
Further Assurances                            55

Section 10.11.
No Solicitations                            55

Section 10.12.
Financial Statements; Servicing Facilities                55

Section 10.13.
Reconstitution                                55

Section 10.14.
Jurisdiction; Waiver of Jury Trial                    57

Section 10.15.
Assignment by the Owner                        57

Section 10.16.
Limitation on Assignment by the Servicer                57

Section 10.17.
Compliance with REMIC Provisions                    58

Section 10.18.
Confidentiality                            58

Section 10.19.
Counterparts                                59


-iii-

--------------------------------------------------------------------------------




EXHIBITS
EXHIBIT A
FORM OF ACKNOWLEDGEMENT AGREEMENT

EXHIBIT B
CUSTODIAL ACCOUNT LETTER AGREEMENT

EXHIBIT C
ESCROW ACCOUNT LETTER AGREEMENT

EXHIBIT D
CONTENTS OF EACH MORTGAGE SERVICING FILE

EXHIBIT E
FORM OF MONTHLY REPORT

EXHIBIT F
FORM OF POWER OF ATTORNEY

EXHIBIT G
SERVICING TRANSFER INSTRUCTIONS

EXHIBIT H
DATA TAPE FIELDS

EXHIBIT I
SERVICING CRITERIA





THIS SERVICING AGREEMENT, dated as of January 29, 2015, is by and between
ALTISOURCE RESIDENTIAL, L.P., a Delaware limited partnership (as further defined
herein, the “Initial Owner” and as further defined herein, an “Owner”), and
SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, a Delaware corporation
(the “Servicer”).
W I T N E S S E T H:
WHEREAS, the Initial Owner has acquired and from time to time intends to acquire
nonperforming Mortgage Loans pursuant to the terms of certain mortgage loan
purchase agreements between the Initial Owner (or a wholly owned trust) and
certain third party sellers on a servicing-released basis;
WHEREAS, the Servicer and the Initial Owner have agreed that the Servicer shall
service certain of such Mortgage Loans and REO Properties on behalf of the
applicable Owner commencing on the related Servicing Transfer Date (as defined
herein) and terminating on the related Transfer Date (as defined herein), and
the parties hereto desire to provide the mechanics of such servicing by the
Servicer;
WHEREAS, the Initial Owner and the Servicer intend to enter into an
Acknowledgement Agreement at the time any mortgage loans become subject to this
Agreement;
WHEREAS, the Initial Owner has transferred or intends to transfer its interest
in the Mortgage Loans and its rights under this Agreement to one or more trusts
at or about the time it acquires the Mortgage Loans, which trust shall be deemed
to be the “Owner” under this Agreement with respect to such Mortgage Loans;
WHEREAS, the Initial Owner shall act as the administrator for each Owner and
shall be authorized to act on behalf of each Owner under this Agreement; and
NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01.    Definitions. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings specified in this Article:
“Acceptable Servicing Practices”: With respect to any Mortgage Loan or REO
Property, those servicing, collection, resolution or disposition practices that
are in all respects legal, proper and customary in the mortgage servicing
industry in accordance with (a) Applicable Regulations, (b) the terms of the
related Mortgage and Mortgage Note, (c) the accepted servicing practices of
prudent mortgage lending institutions which service mortgage loans, defaulted
mortgage loans and REO properties of the same type as such Mortgage Loan or REO
Property in the jurisdiction where the related Mortgaged Property or REO
Property is located, (d) any applicable forbearance plan or bankruptcy plan, and
(e) the requirements of any applicable insurance policies or insurers, and in
all cases without regard to:
1.    any relationship that the Servicer, any sub-servicer or any affiliate of
the Servicer or any other sub-servicer may have with the related Mortgagor; or
2.    the ownership, or servicing or management for others, by the Servicer or
any sub-servicer, of any other mortgage loans or property; provided, however,
that such services are performed in compliance with the terms of this Agreement.
“Acknowledgment Agreement”: With respect to any Mortgage Loan Package, a
servicing acknowledgment agreement, a form of which is attached as Exhibit A,
which makes specific reference to this Agreement and identifies on the Mortgage
Loan Schedule attached thereto the Mortgage Loans in such Mortgage Loan Package
for which servicing is to be transferred to the Servicer on the applicable
Servicing Transfer Date and become subject to this Agreement.  Each
Acknowledgment Agreement shall be incorporated herein by reference.
“Adjustable Rate Mortgage Loan”: A Mortgage Loan that provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.
“Adjustment Date”: With respect to each Adjustable Rate Mortgage Loan, the date
set forth in the related Mortgage Note on which the Mortgage Interest Rate on
the Adjustable Rate Mortgage Loan will be adjusted in accordance with the terms
of the related Mortgage Note.
“Agreement”: This Servicing Agreement including all exhibits hereto, amendments
hereof and supplements hereto.
“Ancillary Income”: Income from the Mortgage Loans which the Servicer is legally
entitled to collect (exclusive of the Servicing Fee) in accordance with
Acceptable Servicing Practices, including, without limitation, late charges,
prepayment penalties, reconveyance fees, insufficient fund fees, assumption
fees, modification fees, HAMP servicer incentive fees (or similar servicer
incentive fees under other government programs), fees associated with any
payoff, interest on escrow accounts (but only to the extent that Applicable
Regulations or the Mortgage Loan Documents do not require that such interest be
paid to the applicable Mortgagor under a Mortgage Loan), interest on the
Custodial Account, and all other incidental fees with respect to the Mortgage
Loans. The Servicer shall be entitled to the Ancillary Income, other than
prepayment penalties, which are payable to the Owner.
“Annual Statement of Compliance”: Shall have the meaning set forth in Section
6.04.
“Annual Independent Certified Public Accountants’ Servicing Report”: Shall have
the meaning set forth in Section 6.05.
“Applicable Regulations”: As to any Mortgage Loan, all federal, state and local
laws, statutes, rules and regulations applicable thereto, including without
limitation the     applicable rules and regulations of the CFPB.
“Assignment of Mortgage”: An individual assignment of the Mortgage, notice of
transfer or equivalent instrument to give record notice of the sale of the
Mortgage to the Owner, if required.
“BCP”: Shall have the meaning set forth in Section 4.19.
“Boarding Fee”: For each Mortgage Loan, if applicable, the amount set forth on
the Fee Letter. For the avoidance of doubt, a Boarding Fee shall not be payable
if the Mortgage Loan is already boarded with the Servicer as of the date of the
related Acknowledgment Agreement.
“Business Day”: Any day other than a Saturday, a Sunday or a day on which
banking or savings and loan institutions in the State of New York, or the State
in which the servicing operations of the Servicer are located are authorized or
obligated by law or executive order to be closed.
“CFPB”: The Consumer Financial Protection Bureau, an independent federal agency
operating as part of the United States Federal Reserve System.
“Code”: The Internal Revenue Code of 1986, as amended.
“Commission”: The United States Securities and Exchange Commission.
“Condemnation Proceeds”: All awards or settlements in respect of a taking of a
Mortgaged Property or REO Property by exercise of the power of eminent domain or
condemnation.
“Consumer Information”: Any personally identifiable information in any form
(written, electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, Mortgage Loan number,
Mortgage Loan payment history, delinquency status, insurance carrier or payment
information, tax amount or payment information; the fact that the Mortgagor has
a relationship with the Servicer, the Owner or the originator of the related
Mortgage Loan; and any other non-public personally identifiable information
(including any "nonpublic personal information" of the "customers" and
"consumers" as those terms are defined in the GLBA).
“Custodial Account”: The separate account or accounts created and maintained
pursuant to Section 4.04.
“Custodial Agreement”: With respect to any Mortgage Loan, the agreement
governing the retention on behalf of the related Owner of the originals of the
related Mortgage Note, Mortgage, Assignment of Mortgage and each other Mortgage
Loan Document.
“Custodian”: With respect to any Custodial Agreement, the custodian thereunder
or its successor in interest or permitted assign, or any successor to the
Custodian under the Custodial Agreement, as therein provided.
“Cut-off Date”: With respect to each Mortgage Loan, the date set forth in the
applicable Acknowledgement Agreement, which shall be the applicable Servicing
Transfer Date in the case of Mortgage Loans that were owned by the related Owner
prior to such Servicing Transfer Date.
“Deboarding Fee”: With respect to each Mortgage Loan, if applicable, the amount
set forth on the Fee Letter, which amount shall be payable to the Servicer in
the event the Servicer is terminated without cause pursuant to this Agreement.
For the avoidance of doubt, a Deboarding Fee is not payable in connection a
liquidation of a Mortgage Loan (other than a payoff in full) or the liquidation
or transfer of an REO Property.
“Depositor”: With respect to any Securitization Transaction, the Person
identified in writing to the Servicer by the Owner as depositor for such
Securitization Transaction.
“Determination Date”: The last day of each calendar month preceding a Remittance
Date.
“Due Date”: The day of the month on which each Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
“Eligible Account”: Either (a) a segregated account or accounts maintained with
an institution whose deposits are insured by the FDIC, the unsecured and
uncollateralized short term debt obligations of which (or, in the case of a
depository institution or trust company that is the principal subsidiary of a
holding company, the short-term unsecured obligations of such holding company)
institution shall be rated “A-1” or higher by Standard & Poor’s Ratings Group
and “P-1” or higher by Moody’s Investors Service, Inc., or (b) a segregated
trust account or accounts maintained with the trust department of a federal or
state chartered depository institution, having capital and surplus of not less
than $100,000,000, acting in its fiduciary capacity. Eligible Accounts may bear
interest.
“Environmental Problem Property”: A Mortgaged Property or REO Property that is
in violation of any environmental law, rule or regulation.
“Escrow Account”: The separate trust account or accounts created and maintained
pursuant to Section 4.06.
“Escrow Payments”: The amounts constituting ground rents, taxes, assessments,
water charges, mortgage insurance premiums, fire and hazard insurance premiums
and other payments required to be escrowed by a Mortgagor with a Mortgagee
pursuant to the terms of any Mortgage Loan.
“Event of Default”: Any one of the conditions or circumstances enumerated in
Section 8.01.
“Exchange Act”: The Securities Exchange Act of 1934, as amended.
“Fannie Mae”: Fannie Mae, or any successor organization.
“FDIC”: The Federal Deposit Insurance Corporation or any successor organization.
“Fee Letter”: The fee letter between the Servicer and the Initial Owner setting
forth the Servicing Fees and other fees and expenses payable to the Servicer for
providing services under this Agreement, as the same may be amended, modified,
supplemented from time to time by the Parties.
“Fidelity Bond”: A fidelity bond to be maintained by the Servicer pursuant to
Section 4.13.
“Financing Party”: With respect to any Mortgage Loan, a Person that provides
financing to the Owner with respect to such Mortgage Loan.
“First Mortgage Loan”: A Mortgage Loan that is secured by a first lien on the
Mortgaged Property.
“Fixed Rate Mortgage Loan”: A Mortgage Loan wherein the Mortgage Interest Rate
set forth in the Mortgage Note is fixed for the term of such Mortgage Loan.
“Freddie Mac”: Freddie Mac, or any successor organization.
“GLBA”: The Gramm-Leach-Bliley Act of 1999, as amended, modified, or
supplemented from time to time, and any successor statute, and all rules and
regulations issued or promulgated in connection therewith.
“HAMP”: The Home Affordability Modification Program implemented by the U.S.
Department of Treasury.
“HUD”: The United States Department of Housing and Urban Development, or any
successor thereto.
“Initial Owner”: Altisource Residential, L.P. and its successors.
“Investment Account”: As defined in Section 4.16.
“Lender Paid Mortgage Insurance Policy” or “LPMI Policy”: A policy of mortgage
guaranty insurance issued by a Mortgage Insurer in which the Owner or the
Servicer of the Mortgage Loan is responsible for the premiums associated with
such mortgage insurance policy.
“LPMI Policy Proceeds”: Proceeds of any Lender Paid Mortgage Insurance Policy.
“Liquidation Proceeds”: Amounts, other than Primary Insurance Proceeds, LPMI
Policy Proceeds, Condemnation Proceeds and Other Insurance Proceeds, received by
the Servicer in connection with the liquidation of a defaulted Mortgage Loan
through trustee’s sale, foreclosure sale, sale of the Mortgaged Property or
otherwise, other than amounts received following the acquisition of an REO
Property pursuant to Section 4.14.
“Master Servicer”: With respect to any Securitization Transaction, the “master
servicer,” if any, specified by the Owner and identified in the related
transaction documents.
“MERS”: Mortgage Electronic Registration System, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.
“MERS Designated Mortgage Loan”: A Mortgage Loan for which (a) the Servicer has
designated or will designate MERS as, and has taken or will take such action as
is necessary to cause MERS to be, the mortgagee of record, as nominee for the
Owner, in accordance with MERS Procedure Manual and (b) the Servicer has
designated or will designate the Owner as the Investor on the MERS System.
“MERS Event”: The occurrence of any of the following events: (a) an appellate
court of competent jurisdiction in a particular state rules that MERS is not an
appropriate, permissible or authorized system for transferring ownership of
Mortgage Loans in that state; or (b) (i) a decree or order of a court or agency
or supervisory authority having jurisdiction for the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against MERS,
and such decree or order shall have remained in force undischarged or unstayed
for a period of sixty (60) days; or (ii) MERS shall consent to the appointment
of a conservator or receiver or liquidator in any insolvency, readjustment of
debt, marshalling of assets and liabilities, voluntary liquidation or similar
proceedings of or relating to MERS or of or relating to all or substantially all
of its property; or (iii) MERS shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations. With
respect to the event described in clause (a), a MERS Event will be deemed to
have occurred with respect to all Mortgage Loans in the related state, and with
respect to any of the events described in clause (b), a MERS Event will be
deemed to have occurred with respect to all of the Mortgage Loans.
“MERS Procedures Manual”: The MERS Procedures Manual, as it may be amended,
supplemented or otherwise modified from time to time.
“MERS System”: MERS mortgage electronic registry system, as more particularly
described in the MERS Procedures Manual.
“Monthly Payment”: The scheduled monthly payment of principal and interest on a
Mortgage Loan which is payable by a Mortgagor under the related Mortgage Note as
modified pursuant to any forbearance plan or bankruptcy plan agreement.
“Monthly Report”: A monthly report substantially in the form of Exhibit E
hereto.
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgage”: The mortgage, deed of trust or other instrument creating a first or
second lien on Mortgaged Property securing the Mortgage Note.
“Mortgage Impairment Insurance Policy”: A mortgage impairment or blanket hazard
insurance policy as described in Section 4.11.
“Mortgage Insurer”: Any issuer of private mortgage insurance.
“Mortgage Interest Rate”: With respect to each Fixed Rate Mortgage Loan, the
fixed annual rate of interest provided for in the related Mortgage Note and,
with respect to each Adjustable Rate Mortgage Loan, the annual rate that
interest accrues on such Adjustable Rate Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note, which rate, as of
the Cut-off Date, shall be the rate set forth in the related Mortgage Loan
Schedule as the Mortgage Interest Rate.
“Mortgage Loan”: An individual residential mortgage loan included in a Mortgage
Loan Package and identified on the Mortgage Loan Schedule attached to the
related Acknowledgement Agreement, but excluding any individual mortgage loans
removed from the mortgage loans being serviced hereunder pursuant to the terms
of this Agreement.
“Mortgage Loan Documents”: With respect to each Mortgage Loan, the documents
delivered to the related Custodian pursuant to the related Custodial Agreement.
“Mortgage Loan Package”: One or more residential mortgage loans owned by an
Owner and made subject to this Agreement on any given Servicing Transfer Date,
as identified on the Mortgage Loan Schedule attached to the related
Acknowledgment Agreement.
“Mortgage Loan Purchase Agreement”: With respect to any Mortgage Loan, the
agreement pursuant to which the Initial Owner (or other Owner) acquired such
Mortgage Loan.
“Mortgage Loan Schedule”: The list of Mortgage Loans subject to this Agreement
and identified on the schedule attached to the related Acknowledgment Agreement.
“Mortgage Note”: The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage.
“Mortgaged Property”: A fee simple interest in, or a leasehold estate with
respect to, real properties located in jurisdictions in which the use of
leasehold estates for residential properties is a widely accepted practice, the
real property (including all improvements, buildings, fixtures, building
equipment and personal property thereon and all additions, alterations and
replacements made at any time with respect to the foregoing) and all other
collateral securing repayment of the debt evidenced by a Mortgage Note.
“Mortgage Servicing File”: The documents pertaining to each Mortgage Loan
referred to on Exhibit D attached hereto, to the extent available, which are
delivered in physical or electronic format to the Servicer in connection with
the servicing of the Mortgage Loans, as well as any documents and information
accumulated by Servicer in its role as servicer.
“Mortgagee”: The mortgagee or beneficiary named in the related Mortgage and the
successors and assigns of such mortgagee or beneficiary.
“Mortgagor”: The obligor on a Mortgage Note, the owner of the Mortgaged Property
and the grantor or mortgagor named in the related Mortgage and such grantor’s or
mortgagor’s successors in title to the Mortgaged Property.
“Net Investment Earnings”: With respect to any Custodial Account or Escrow
Account, for any period from any Remittance Date to the immediately succeeding
Remittance Date, the amount, if any, by which the aggregate of all interest and
other income realized during such period on funds held in such account, exceeds
the aggregate of all losses, if any, incurred during such period in connection
with the investment of such funds in accordance with Section 4.16. Such losses
shall include, and the Servicer shall be responsible for, any shortfalls in any
Custodial Account or Escrow Account caused by a late payment on a Permitted
Investment.
“Net Investment Loss”: With respect to any Custodial Account or Escrow Account,
for any period from any Remittance Date to the immediately succeeding Remittance
Date, the amount by which the aggregate of all losses, if any, incurred during
such period in connection with the investment of funds held in such account in
accordance with Section 4.16, exceeds the aggregate of all interest and other
income realized during such period on such funds. Such losses shall include, and
the Servicer shall be responsible for, any shortfalls in any Custodial Account
or Escrow Account caused by a late payment on a Permitted Investment.
“Nonrecoverable Servicing Advance”: Any Servicing Advance previously made or
proposed to be made in respect of a Mortgage Loan or REO Property that, in the
reasonable business judgment of the Servicer, will not, or, in the case of a
proposed Servicing Advance, would not be, ultimately recoverable from related
late payments, Other Insurance Proceeds, Primary Insurance Proceeds, LPMI Policy
Proceeds, Condemnation Proceeds or Liquidation Proceeds on such Mortgage Loan or
REO Property as provided herein.
“Officer’s Certificate”: A certificate signed by a Servicing Officer and
delivered to the Owner as required by this Agreement.
“Other Insurance Proceeds”: Proceeds of any title policy, hazard policy or other
insurance policy covering a Mortgage Loan, other than the Primary Insurance
Proceeds or LPMI Policy Proceeds, if any, to the extent such proceeds are not to
be applied to the restoration of the related Mortgaged Property or released to
the Mortgagor in accordance with the procedures that the Servicer would follow
in servicing mortgage loans held for its own account.
“Owner”: With respect to any Mortgage Loan, the Initial Owner or the entity
designated on the related Mortgage Loan Schedule or otherwise designated in
writing by the Initial Owner to the Servicer, and any Person who assumes the
obligations of the Owner hereunder with respect to one or more Mortgage Loans in
accordance with the terms of this Agreement.
“Owner Instructions”: Any written instructions, guidelines or policies regarding
the servicing of the Mortgage Loans provided by the Owner to the Servicer.
“Party”: Each of the Owner and the Servicer.
“Permitted Investments”: Any one or more of the following obligations or
securities having the required ratings, if any, provided for in this definition
and which provides for a date of maturity as set forth in Section 4.16:
(i)    direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or any agency or
instrumentality thereof, provided such obligations are backed by the full faith
and credit of the United States;
(ii)    (A) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by or federal funds sold by any depository institution or
trust company (including the Trustee or its agent acting in their respective
commercial capacities) incorporated under the laws of the United States of
America or any state thereof and subject to supervision and examination by
federal and/or state authorities, so long as, at the time of such investment or
contractual commitment providing for such investment, such depository
institution or trust company (or, if the only Rating Agency is S&P, in the case
of the principal depository institution in a depository institution holding
company, debt obligations of the depository institution holding company) or its
ultimate parent has a short-term uninsured debt rating of P-1 and A-1 from
Moody’s and S&P, respectively, and provided that each such investment has an
original maturity of no more than 365 days; and provided further that, if the
only Rating Agency is S&P and if the depository or trust company is a principal
subsidiary of a bank holding company and the debt obligations of such subsidiary
are not separately rated, the applicable rating shall be that of the bank
holding company; and (B) any other demand or time deposit or deposit which is
fully insured by the FDIC;
(iii)    repurchase obligations with a term not to exceed thirty (30) days with
respect to any security described in clause (i) above and entered into with a
depository institution or trust company (acting as principal) rated A-1 or
higher by S&P and A2 or higher by Moody’s; provided, however, that collateral
transferred pursuant to such repurchase obligation must be of the type described
in clause (i) above and must (A) be valued daily at current market prices plus
accrued interest, (B) pursuant to such valuation, be equal, at all times, to
105% of the cash transferred in exchange for such collateral and (C) be
delivered in such a manner as to accomplish perfection of a security interest in
the collateral by possession of certificated securities;
(iv)    securities bearing interest or sold at a discount that are issued by any
corporation incorporated under the laws of the United States of America or any
state thereof and that are rated by each Rating Agency that rates such
securities in its highest long-term unsecured rating categories at the time of
such investment or contractual commitment providing for such investment;
(v)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than thirty (30) days after the date of acquisition thereof) that
is rated by each Rating Agency that rates such securities in its highest
short-term unsecured debt rating available at the time of such investment;
(vi)    units of money market funds that are rated in the highest rating
category by S&P or Moody’s; and
(vii)    if previously confirmed in writing to the Owner, any other demand,
money market or time deposit, or any other obligation, security or investment,
as may be acceptable to the Rating Agencies as a permitted investment of funds
backing securities rated in the highest rating category of such Rating Agencies;
provided, however, that in each case (a) if the investment is rated by S&P, it
shall not have an “r” highlighter affixed to its rating, (b) it shall have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change and (c) any such investment that provides for a variable rate of interest
must have an interest rate that is tied to a single interest rate index plus a
fixed spread, if any, and move proportionately with such index; and provided,
further, however, that no such instrument shall be a Permitted Investment (i) if
both principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such
instrument provide a yield to maturity at the time of acquisition of greater
than 120% of the yield to maturity at par of such underlying obligations or
(ii) if such instrument may be redeemed at a price below the purchase price.
Permitted Investments that are subject to prepayment or call may not be
purchased at a price in excess of par.
“Person”: Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company, limited partnership, government or any agency or political subdivision
thereof.
“Primary Insurance Policy”: Each policy of primary guaranty of mortgage
insurance issued by a Qualified Insurer in effect with respect to any Mortgage
Loan, or any replacement policy therefor obtained by the Servicer pursuant to
Section 4.08.
“Primary Insurance Proceeds”: Proceeds of any Primary Insurance Policy.
“Prime Rate”: The prime rate announced to be in effect from time to time, as
published as the average rate in The Wall Street Journal.
“Principal Prepayment”: Any payment or other recovery of principal on a Mortgage
Loan which is received in advance of its scheduled Due Date, which is not
accompanied by an amount of interest representing scheduled interest due on any
date or dates in any month or months subsequent to the month of prepayment and
which reduces the Unpaid Principal Balance of such Mortgage Loans.
“Privacy Laws”: As defined in Section 6.07.
“Qualified Insurer”: Any insurance company acceptable to Fannie Mae or Freddie
Mac.
“Rating Agency”: Any one of Fitch, Inc., Moody’s or S&P.
“Reconstitution”: The actions required by Section 10.13 in connection with any
Securitization Transaction or Whole Loan Transfer.
“Reconstitution Agreement”: The agreement or agreements entered into by the
Servicer and the Owner and/or certain third parties on the Reconstitution Date
or Dates with respect to any or all of the Mortgage Loans serviced hereunder, in
connection with a Whole Loan Transfer or a Securitization Transaction as
provided in Section 10.13.
“Reconstitution Date”: The date or dates on which any or all of the Mortgage
Loans subject to this Agreement shall be removed from this Agreement and
reconstituted as part of a Whole Loan Transfer or Securitization Transaction
pursuant to Section 10.13.
“Refinanced Mortgage Loan”: A Mortgage Loan which was made to a Mortgagor who
owned the Mortgaged Property prior to the origination of such Mortgage Loan.
“Regulation AB”: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in (a) the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,631 (Jan. 7, 2005)), (b) the adopting
release (Asset-Backed Securities, Securities Act Release Nos. 33-9638 and
34-72982, 79 Fed. Reg. 57,183,57,346 (September 24, 2014)), or (c) by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
“REMIC”: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
“REMIC Provisions”: Provisions of the federal income tax law relating to REMICs,
which appear in Sections 860A through 860G of the Code, and related provisions,
and proposed, temporary and final regulations and published rulings, notices and
announcements promulgated thereunder, as the foregoing may be in effect from
time to time.
“Remittance Date”: The tenth (10th) day of each month, and if such day is not a
Business Day, the immediately following Business Day.
“REO Disposition”: The final sale by the Servicer of any REO Property.
“REO Property”: As of any Determination Date for the purpose of calculating the
relevant Servicing Fee, and the actual date of acquisition of title for all
other purposes: any Mortgaged Property that was subject to a Mortgage Loan,
after the Mortgaged Property has been acquired on behalf of the Owner pursuant
to this Agreement through foreclosure or similar proceedings, acceptance of
deed-in-lieu of foreclosure, acquisition of title in lieu of foreclosure or the
acquisition of title by operation of law.
“Reporting Date”: The fifth (5th) day of each month, and if such day is not a
Business Day, the immediately following Business Day.
“S&P”: Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services business.
“Sanctions Lists”: The economic sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control.
“Section 404 Notice”: The notice required pursuant to Section 404 of the Helping
Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15 U.S.C.
Section 1641 et seq., the form of which shall be provided by the Owner.
“Securities Act”: The Securities Act of 1933, as amended.
“Securitization Transaction”: Any transaction involving either (a) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly by
the Servicer to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (b)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.
“Servicer”: Servis One, Inc. d/b/a BSI Financial Services, a Delaware
corporation, its successors in interest, and any successor servicer under this
Agreement appointed as herein provided.
“Servicer Information”: As defined in Section 10.13.
“Servicing Advances”: All customary, reasonable and necessary “out of pocket”
costs and expenses incurred by the Servicer in the performance of its servicing
obligations, including, but not limited to, the cost of (i) the preservation,
restoration and protection of the Mortgaged Property and the REO Property, (ii)
any enforcement or judicial proceedings, including foreclosures, (iii) the
management and liquidation of any REO Property, (iv) performance of the
obligations under Sections 2.03, 2.04, 4.03, 4.08 and, only to the extent
related to the costs associated with recording instruments of satisfaction,
6.02, (v) any amounts associated with third party credit counseling for a
Mortgagor and (vi) any amounts required to be reimbursed to a Mortgagor upon a
Principal Prepayment on a related Mortgage Loan for prepaid points, finance
charges, fees and any other amounts pursuant to Applicable Regulations.
Servicing Advances also include any reasonable “out-of‑pocket” costs and
expenses (including legal fees) incurred by the Servicer in connection with
executing and recording instruments of satisfaction, deeds of reconveyance or
Assignments of Mortgage in connection with any satisfaction or foreclosures in
respect of any Mortgage Loan to the extent not recovered from the Mortgagor or
otherwise payable under this Agreement and obtaining or correcting any legal
documentation required to be included in the Mortgage Files and necessary for
the Servicer to perform its obligations under this Agreement, including
correcting any outstanding title issues (i.e., any lien or encumbrance on the
Mortgaged Property that prevents the effective enforcement of the intended lien
position). The Servicer shall not be required to make any Nonrecoverable
Servicing Advances.
“Servicing Criteria”: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB for which the Servicer or a Subservicer, as applicable, is
responsible in its capacity as servicer as identified on a certification
substantially in the form of Exhibit I hereto; provided, that such certification
may be amended from time to time to reflect changes in Regulation AB.
“Servicing Fee”: With respect to each Mortgage Loan, the servicing fees payable
to the Servicer as set forth on the Fee Letter.
“Servicing Officer”: With respect to the Servicer, any authorized individual
that is involved in, or responsible for, the administration and servicing of the
Mortgage Loans whose name appears on a list of servicing officers furnished by
the Servicer to the Owner as of the date hereof, as such list may from time to
time be amended.
“Servicing Transfer Costs”: All reasonable costs and expenses incurred in
connection with the transfer of servicing to a successor servicer, including,
without limitation, any reasonable costs or expenses associated with the
complete transfer of all servicing data and the completion, correction or
manipulation of such servicing data as may be required by the Owner or a
successor servicer to correct any errors or insufficiencies in the servicing
data or otherwise enable the Owner or successor servicer to service the Mortgage
Loans properly and effectively, all costs and expenses incurred in connection
with the transfer and delivery of the Mortgage Loans, if applicable, including
without limitation recording fees, fees for title policy endorsements and
continuations, fees for the preparation, delivery, tracking and recording of
Assignments of Mortgages or any MERS transfer related costs related to a
transfer of servicing and all costs associated with the transfer of (or, if not
transferable to a successor servicer, the purchase of) tax service contracts and
flood certification contracts and any expenses related to the transfer of the
servicing related to the Mortgage Loans.
“Servicing Transfer Date”: With respect to each Mortgage Loan, the date
reflected in the related Acknowledgement Agreement on which the Owner transfers
the servicing of such Mortgage Loan to the Servicer or, to the extent servicing
of such Mortgage Loan was previously transferred by the prior servicer to the
Servicer prior to the Owner becoming owner of such Mortgage Loan, the Servicing
Transfer Date shall be deemed to be the date reflected in the related
Acknowledgement Agreement that the Servicer and the Owner agree shall be the
date that such Mortgage Loan becomes subject to this Agreement.
“Servicing Transfer Instructions”: The servicing transfer instructions set forth
in Exhibit G attached hereto, which may be modified from time to time by mutual
agreement of the Parties.
“Sponsor”: With respect to any Securitization Transaction, the Person identified
in writing to the Servicer by the Owner as sponsor for such Securitization
Transaction.
“Subcontractor”: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item l122(d) of Regulation
AB with respect to Mortgage Loans under the direction or authority of the
Servicer or a Subservicer.
“Subservicer”: Any Person that services Mortgage Loans on behalf of the Servicer
or any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions identified in Item 1122(d) of Regulation AB that are
required to be performed by the Servicer under this Agreement or any
Reconstitution Agreement.
“Termination Fee”: With respect to any Mortgage Loan, if applicable, the amount
set forth on the Fee Letter, which amount shall be payable to the Servicer in
the event the Owner elects to terminate this Agreement with respect to all the
Mortgage Loans without cause pursuant Section 9.01(a) during the twelve (12)
month period following the date of this Agreement.
“Third Party Servicing Requirements”: Shall have the meaning assigned to such
term in Section 4.18.
“Transfer Date”: With respect to each Mortgage Loan or REO Property, the date
designated by the Owner in a writing delivered to the Servicer, which date shall
not be earlier than thirty (30) days after the Servicer’s receipt of such
written notice, on which the Servicer transfers the servicing responsibilities
of such Mortgage Loan or REO Property to the Owner or its designee.
“Unpaid Principal Balance”: As to each Mortgage Loan on any date of
determination, the unpaid principal balance of the Mortgage Loan.
“Vendor”: Any third-party subservicer, subcontractor, vendor, agent or other
service provider utilized by the Servicer in connection with the servicing of
the Mortgage Loans.
“Whole Loan Transfer”: Any sale or transfer of some or all of the Mortgage Loans
by the Owner to a third party, which sale or transfer is not a Securitization
Transaction.
ARTICLE II    

OWNER’S ENGAGEMENT OF SERVICER TO PERFORM SERVICING RESPONSIBILITIES; SERVICING
TRANSFER MATTERS
Section 2.01.    Servicing Transfer; Record Title and Possession of Mortgage
Servicing Files. The Owner shall notify the Servicer not less than twenty (20)
calendar days prior to any proposed Servicing Transfer Date that it desires to
have the Servicer service the Mortgage Loans in the related Mortgage Loan
Package pursuant to the terms of this Agreement and shall forward to the
Servicer the related Acknowledgement Agreement and a computer readable
electronic transmission of the related Mortgage Loan Schedule, containing the
information specified in Exhibit H to the extent available; provided, however,
that such data tapes are not required to be delivered with respect to any
Mortgage Loan the Servicer is servicing as of the date of such Acknowledgment
Agreement. In the event that the Servicer elects not to service such mortgage
loans pursuant to the terms hereof, the Servicer shall advise the Owner in
writing of such election within two (2) Business Days of receipt of the
foregoing notice from the Owner. Otherwise, the Servicer shall countersign and
return the Acknowledgment Agreement to the Owner within three (3) calendar days
of receipt thereof and each Mortgage Loan in the related Mortgage Loan Package
shall be subject to this Agreement as of the related Servicing Transfer Date.
Within five (5) Business Days of each Servicing Transfer Date, the Owner shall
pay to the Servicer, in immediately available funds wired to an account designed
by the Owner, the Boarding Fee attributable to each Mortgage Loan transferred to
the Servicer on such Servicing Transfer Date, unless the Servicer was servicing
such Mortgage Loan as of the date of the related Acknowledgment Agreement.
With respect to each Mortgage Loan to be serviced hereunder, the Owner shall use
commercially reasonable efforts to cause the prior servicer to comply with the
Servicing Transfer Instructions in all material respects and shall cause the
prior servicer to deliver to the Servicer the Mortgage Servicing File for each
related Mortgage Loan not later than five (5) Business Days after the Servicing
Transfer Date. Any fees and expenses incurred in transferring the Mortgage
Servicing File to the Servicer shall be the obligation of the Owner. In the
event that the Mortgage Servicing File fails to contain all of those items set
forth in Exhibit D hereof on the date on which the Mortgage Servicing File is
required to be delivered to the Servicer which are necessary to service the
related Mortgage Loans, the Servicer shall notify the Owner, and the Owner shall
use reasonable efforts, at the Owner’s expense, to cause to be delivered
promptly to the Servicer any necessary missing documents therefrom, or, upon the
request of the Owner and at the Owner’s expense, the Servicer may, for a fee
acceptable to the Owner, undertake to obtain any missing documents therefrom.
Notwithstanding anything to the contrary contained in this Agreement or
otherwise, the Servicer shall have no liability for any breach of this Agreement
resulting directly from the Owner’s failure to deliver to the Servicer, or the
Servicer’s failure to receive, the complete Mortgage Servicing File for each
Mortgage Loan, including but not limited to those items listed on Exhibit D, to
the extent that any such documents are required to service the Mortgage Loans in
accordance with the terms of this Agreement or any Reconstitution Agreement and
the Servicer has provided the Owner with notice of any such missing documents.
In the event the Servicer notifies the Owner that it is reasonably necessary to
correct or cure any title or document defects prior to or following a
Reconstitution with respect to a Mortgage Loan, in order for the Servicer to
properly service such Mortgage Loan in accordance with this Agreement, the Owner
shall either (i) cause, at its expense, a third party vendor to correct or cure
such defects or (ii) direct the Servicer to do so and shall reimburse the
Servicer for its reasonable costs incurred in connection with such correction or
cure within thirty (30) days following the receipt of an invoice from the
Servicer evidencing such cost.
With respect to each Mortgage Loan to be serviced hereunder, the Owner will use
reasonable efforts to cause all funds, if any, in any escrow or custodial
account kept by the prior servicer to be transferred to the Servicer not later
than the Business Day following the Servicing Transfer Date. In the event that
such funds are not delivered to the Servicer within three (3) Business Day
following the Servicing Transfer Date, the Servicer will notify the Owner, and,
notwithstanding anything to the contrary contained in this Agreement or
otherwise, the Servicer shall have no liability for any breach of this Agreement
resulting, directly or indirectly, from the Owner’s failure to deliver to the
Servicer by such date all of such funds with respect to each Mortgage Loan.
Notwithstanding any provision in this Agreement to the contrary, this paragraph
shall not be applicable with respect to any Mortgage Loans to the extent (a)
servicing of such Mortgage Loans was previously transferred by the prior
servicer to the Servicer prior to the Owner becoming owner of such Mortgage
Loans and (b) the Servicer was servicing such Mortgage Loan as of the date of
the applicable Acknowledgment Agreement.
The Owner and the Servicer agree to cooperate with respect to all reasonable
requests made by either such party to the other in connection with the transfer
of servicing to the Servicer pursuant to this Agreement. For the avoidance of
doubt, any transfer of servicing of the mortgage loans to the Servicer under
this Agreement shall be on a subservicing basis and the Owner shall retain full
and complete ownership of the related Servicing Rights with respect to the
Mortgage Loans.
The Servicer shall comply with all Applicable Regulations with respect to
servicing transfers. In addition, the Servicer shall comply with the CFPB’s
rules and/or guidelines with respect to servicing transfers, including without
limitation its Bulletin 2014-1 issued on August 19, 2014. The Servicer and the
Owner shall provide all reasonable cooperation and assistance as may be
requested by the other party in connection with compliance with such rules
and/or guidelines. The Servicer and the Owner shall cooperate after the
applicable Servicing Transfer Date to promptly resolve all customer complaints,
disputes and inquiries related to activities that occurred prior to such
transfer date or in connection with the transfer of servicing.
Record title to the Mortgage Loans shall be retained by the Owner or its
designee, and possession of any Mortgage Servicing Files delivered to the
Servicer shall be held in trust for the Owner as the owner thereof, for the sole
purpose of servicing the Mortgage Loans. The ownership of each Mortgage Loan,
including the Mortgage Note, the Mortgage, the Mortgage Loan Documents, the
contents of the related Mortgage Servicing File and all rights, benefits,
proceeds and obligations arising therefrom or in connection therewith, is vested
in the Owner. All rights arising out of the Mortgage Loans including, but not
limited to, all funds received on or in connection with the Mortgage Loans and
all records or documents with respect to the Mortgage Loans prepared by or which
come into the possession of the Servicer shall be received and held by the
Servicer in trust for the benefit of the Owner as the owner of the Mortgage
Loans. Any portion of the Mortgage Servicing Files held by the Servicer shall be
segregated from the other books and records of the Servicer and shall be
appropriately marked to clearly reflect the ownership of the Mortgage Loans by
the Owner. The Servicer shall release its custody of the contents of the
Mortgage Servicing Files only in accordance with written instructions of the
Owner, except when such release is required as incidental to the Servicer’s
servicing of the Mortgage Loans. Except as provided herein, the original
Mortgage Loan Documents for each Mortgage Loan shall be retained by the
Custodian pursuant to the Custodial Agreement. Any fees and expenses of the
Custodian shall not be payable by the Servicer.
In the event the Servicer’s membership in MERS is terminated for any reason and
any of the Mortgage Loans then serviced by the Servicer are MERS Designated
Mortgage Loans, the Servicer shall, upon the Owner’s request and at Servicer’s
own expense (without reimbursement), prepare and cause MERS to execute and
deliver an Assignment of Mortgage in recordable form to transfer the Mortgage
from MERS to the Owner or its designee and to execute and deliver such other
notices, documents and other instruments as may be necessary or desirable to
effect a transfer of such Mortgage Loan.
The Servicer shall provide the Owner with prompt written notice regarding the
occurrence of a MERS Event. The Servicer shall, upon receipt of Owner’s written
instructions and at the Owner’s expense, promptly deregister and prepare and
submit an assignment to remove from the MERS System each MERS Designated
Mortgage Loan that is subject to a MERS Event within fifteen (15) Business Days
of the Servicer’s receipt of the Owner’s consent. The Servicer shall notify the
Owner upon the removal of a MERS Designated Mortgage Loan from the MERS System.
Section 2.02.    Books and Records. The Servicer shall be responsible for
maintaining, and shall maintain, a complete set of books and records for the
Mortgage Loans which shall be clearly marked to reflect the ownership of the
Mortgage Loans by the Owner.
The Owner and its agents may, from time to time and at the Owner’s cost and
expense, upon reasonable prior notice, inspect any of the Servicer’s books and
records pertaining to this Agreement, including without limitation all Mortgage
Servicing Files, at reasonable times during the Servicer’s normal business hours
at the Servicer’s offices.
Section 2.03.    Transfer of Mortgage Loans. The Owner shall have the right,
without the consent of the Servicer, to assign its interest under this Agreement
with respect to the Mortgage Loans, and designate any Person to exercise any
rights of the Owner hereunder, and the assignee or designee shall accede to the
rights and obligations hereunder of the Owner with respect to such Mortgage
Loans. All references to the Owner shall be deemed to include its assignee or
designee. The Servicer shall not be responsible for the preparation or recording
of mortgage assignments or financing statement amendments in connection with
such assignments; provided, however, that in the event the Servicer agrees to
record any mortgage assignment or financing statement, any expense, including
the fees of third party service providers, incurred by the Servicer in
connection with the recordation of mortgage assignments shall be reimbursable as
a Servicing Advance.
The Servicer shall keep at its servicing office books and records in which,
subject to such reasonable regulations as the Servicer may prescribe, the
Servicer shall note transfers of Mortgage Loans. For the purposes of this
Agreement, the Servicer shall be under no obligation to deal with any Person
with respect to this Agreement or the Mortgage Loans except for the Owner unless
the Owner provides prior written notice to the Servicer of a sale of one or more
Mortgage Loans to such Person and the assumption by such Person of the
obligations of the Owner hereunder with respect to such Mortgage Loan(s). Upon
receipt of such written notice, the Servicer shall mark its books and records to
reflect the ownership of such Mortgage Loan(s) by such assignee, and the
previous Owner shall be released from its obligations hereunder attributable to
the period after such assignment to the extent such obligations relate to such
Mortgage Loan(s) sold by the Owner. The Owner shall be responsible for all costs
incurred by the Servicer in transferring the Mortgage Loans to such assignee.
Section 2.04.    Tax and Flood Service Contracts. In the event that a Mortgage
Loan is not subject to a fully assignable life of loan tax service contract and
fully assignable flood zone determination contract, the Servicer shall acquire a
tax service contract or flood zone determination contract, as applicable, for
any such Mortgage Loan at a cost not to exceed the amount set forth on the Fee
Letter or otherwise mutually agreed by the Parties. The Owner shall be
responsible for any actual transfer fees required in connection with
transferring tax service contracts or flood zone determination contracts to the
Servicer. The Servicer shall deliver an invoice on a monthly basis to the Owner
with respect to the costs of acquiring or transferring any tax service contracts
and flood zone determination contracts and the Owner shall reimburse the
Servicer for such costs within thirty (30) days of receiving such invoice.
Section 2.05.    Quality Control Procedures.
(a)    The Servicer shall have an internal quality control program that adheres
to Applicable Regulations and Acceptable Servicing Practices. The program shall
include evaluating and monitoring the overall quality of the Servicer’s loan
servicing activities and any Vendors utilized by the Servicer. The program shall
be designed to (i) ensure that the Mortgage Loans are serviced in accordance
with Acceptable Servicing Practices (including all applicable regulations,
rules, directives and published guidance of the CFPB and any other applicable
state or federal regulators or Governmental Authorities, as such may be amended,
modified or supplemented from time to time) and this Agreement, as applicable,
(ii) guard against dishonest, fraudulent, or negligent acts and against errors
and omissions by the Servicer’s officers, employees, or agents, and (iii) verify
that all documents filed or otherwise utilized by the Servicer or any Vendor in
any foreclosure or bankruptcy proceeding or other foreclosure-related litigation
and all compensation arrangements with such parties are consistent with this
Agreement.
(b)    The Servicer also shall maintain a MERS quality assurance plan designed
to ensure compliance with all MERS requirements, Acceptable Servicing Practices
and this Agreement and shall provide the Owner with a copy of such plan as well
as the results of any audit or review pursuant to such quality assurance plan on
at least a quarterly basis. The Servicer shall provide the Owner with prompt
notice of any material modification to its MERS quality assurance plan made
after the date hereof and agrees to cooperate in good faith in addressing any
questions or concerns of the Owner regarding such modification. The Servicer
shall cooperate with any audit by the Owner with respect to the MERS Loans and
compliance with the MERS requirements, including providing access to any
relevant documentation or information in connection therewith.
Section 2.06.    Access to Information.
(a)    The Servicer shall provide to the Owner, its regulators and any other
state, federal or other regulatory authority that may exercise authority over
the Owner or its affiliates access to any documentation regarding the servicing
of the Mortgage Loans (except for documents the Servicer reasonably believes it
is prohibited by its regulators from sharing with the Owner). Such access shall
be afforded without charge, but only upon reasonable request, during normal
business hours and at the offices of the Servicer. The Servicer shall cooperate
in good faith with the Owner, its agents and regulators in responding to any
reasonable inquiries regarding the Servicer’s servicing of the Mortgage Loans
and the Servicer’s compliance with, and ability to perform its obligations
under, the provisions of this Agreement, including without limitation inquiries
regarding the Servicer’s qualifications, expertise, capacity and staffing
levels, training programs, work quality and workload balance, reputation
(including complaints), information security, document custody practices,
business continuity and financial viability, monitoring and oversight of its
Vendors as well as the current accuracy of the representations and warranties
made by the Servicer in Section 3.01. The Owner may request, and the Servicer
shall cooperate with, periodic reviews of the Servicer’s performance and
competence under this Agreement to confirm timeliness, completeness and
compliance with all Applicable Laws and the provisions of this Agreement and to
ensure that foreclosures are conducted in a manner consistent with Applicable
Laws and any regulatory orders, directives or guidance applicable to the Owner,
the Servicer or their affiliates.
The Servicer shall conduct periodic reviews, according to a timeframe that is
consistent with Acceptable Servicing Practices, of its Vendors that are involved
in performing servicing activities related to this Agreement to confirm
compliance, timeliness and completeness with the terms of this Agreement and
Applicable Law, including without limitation compliance with all applicable
legal and regulatory requirements and guidance with respect to foreclosure
proceedings applicable to the Owner and the Servicer.
The Owner and its designees shall have the right to examine and audit the
Servicer’s mortgage loan servicing operations, including all of the servicing
systems, computer systems, books, records or other information of the Servicer,
whether held by the Servicer or by another on its behalf, with respect to or
concerning this Agreement or the Mortgage Loans, during normal business hours or
as otherwise acceptable to the Servicer, upon at least fifteen (15) days’
advance written notice. The Servicer shall facilitate such audits and in
connection therewith shall provide the Owner and its agents and its contractors
reasonable access (an a supervised basis) to the Servicer’s offices, servicing
systems, computer systems, books and records concerning this Agreement, the
Mortgage Loans and the Servicer’s general servicing practices and procedures
during normal business hours. The Servicer also shall make available to the
Owner knowledgeable executive, financial and accounting officers for the purpose
of answering questions regarding any of the foregoing.
(b)    The Servicer shall (i) maintain a log of all inquiries received from
regulators or other governmental authorities (including, without limitation, the
CFPB) relating to the Mortgage Loans, (ii) provide a copy of such log to the
Owner on a monthly basis, (iii) notify the Owner promptly upon receipt from any
such entity of an allegation of or inquiry relating to an alleged material
violation of Applicable Law, including, but not limited to, an allegation of
discrimination by the Servicer, and provide a copy of any such allegation or
inquiry to the Owner, and (iv) cooperate fully with the Owner to respond
promptly and completely to any such allegations or inquiries and similarly to
any such allegations or inquiries received by the Owner.
The Servicer shall maintain a log of all complaints received by the Servicer
from a Mortgagor with respect to a Mortgage Loan serviced hereunder, including
without limitation complaints alleging a violation of Applicable Law, provide a
copy of such log to the Owner and copies of any correspondence or documentation
relating to any such complaint promptly upon request by the Owner. The Servicer
shall maintain a customer complaint management program, with sufficient
qualified staffing and information system resources to timely respond to
customer complaints and take appropriate corrective actions.
Section 2.07.    Vendor Oversight. Any Vendor engaged by the Servicer shall be
engaged on commercially reasonable, arm’s length basis and at competitive rates
of compensation. Upon request, the Servicer shall provide the Owner with the
names of any Vendor used by the Servicer in connection with the performance of
any of its obligations under this Agreement. If the Owner or the Servicer
identifies any Vendor as having been materially deficient, including as a result
of reputational, financial, legal, expense or performance issues, the Servicer
shall take appropriate measures to assess if such deficiency can be corrected,
and if not, to replace such Vendor for the obligations set forth in this
Agreement as soon as reasonably practical with a Vendor acceptable under
Acceptable Servicing Practices.
The Servicer shall require that all Vendors, as a condition to their engagement
by the Servicer, agree (i) to be bound by provisions substantially similar in
nature and in all material respects to provisions of this Agreement applicable
to the services provided by such Vendor with respect to this Agreement
(specifically, but not limited to, compliance with Acceptable Servicing
Practices) and (ii) to implement policies and procedures relating to services
provided with respect to this Agreement that comply with all Applicable Law and
the servicing standards consistent with this Agreement.
At the request of the Owner, the Servicer shall use commercially reasonable
efforts to cause its Vendors performing services with respect to the Mortgage
Loans to respond to any reasonable inquiries by the Owner or its regulators
relating to any such Vendor’s performance of such services and compliance with
Applicable Law, including without limitation inquiries regarding such Vendor’s
qualifications, expertise, capacity and staffing levels, training programs, work
quality and workload balance, reputation (including complaints), information
security, document custody practices, business continuity, and financial
viability.
Section 2.08.    Section 404 Notices; Privacy Notices.
(a)    Within ten (10) Business Days of the Owner’s request, the Servicer, at
the Owner’s expense, shall furnish to each Mortgagor the Section 404 Notice to
the extent required by Section 404 of the Helping Families Save Their Homes Act
of 2009 (the “Helping Families Act”) in accordance with the provisions of the
Helping Families Act. In addition, if requested by the Owner, in connection with
any Whole Loan Transfer or Securitization Transaction with respect to any of the
Mortgage Loans, the Servicer, at the Owner’s expense, shall furnish to each
related Mortgagor, within thirty (30) days following the closing date with
respect to such Whole Loan Transfer or Securitization Transaction, a Section 404
Notice with respect to the assignment of such Mortgage Loan, which notice shall
identify the Owner’s assignee (with respect to a Whole Loan Transfer) or the
Securitization Transaction trust (with respect to a Securitization Transaction),
as applicable, as the new owner of the Mortgage Loan and include any other
information required by the Helping Families Act. The Servicer shall include the
Mortgage Servicing File a copy of each Section 404 Notice furnished to a
Mortgagor pursuant to this Section 2.08.
(b)    Within ten (10) days following the related Servicing Transfer Date (or
such date otherwise agreed to by the Servicer and the Owner) and as required
thereafter by the Privacy Laws (but not less than on a yearly basis), the
Servicer, at the Owner’s expense, shall furnish to each Mortgagor each notice
required to be provided to such Mortgagors in accordance with the Privacy Laws.
Such notices shall be in the form provided by the Owner or otherwise mutually
agreed by the Parties.
Section 2.09.    Pending and Completed Loss Mitigation. With respect to the
Mortgage Loans, (a) the Servicer shall accept and continue processing any loan
modification, deed in lieu, short sale, or other loss mitigation requests
pending at the time of the applicable Servicing Transfer Date in accordance with
Acceptable Servicing Practices, (b) the Servicer shall honor outstanding trial
and permanent loan modification, deeds in lieu, short sales, or other loss
mitigation agreements in accordance with Acceptable Servicing Practices,
including without limitation any trial or permanent loan modifications made
under HAMP, and (c) the Servicer shall correctly apply payments with respect to
Mortgage Loans for which the related mortgagor is a debtor in a case under
Chapter 13 of the United States Bankruptcy Code of 1986, as amended, at the time
of the applicable Servicing Transfer Date.
ARTICLE III    

REPRESENTATIONS
Section 3.01.    Representations, Warranties and Covenants of the Servicer. The
Servicer represents and warrants to, and covenants with, the Owner as of the
date hereof and as of each Servicing Transfer Date that:
(a)    The Servicer (i) is duly organized corporation, validly existing, and in
good standing under the laws of the State of Delaware, (ii) has all licenses
necessary to carry on its business as now being conducted, except for such
licenses, the absence of which individually or in the aggregate, would not have
a material adverse effect on the ability of the Servicer to conduct its business
as it is presently conducted, (iii) is licensed, qualified and in good standing
under the laws of each state where a Mortgaged Property or REO Property is
located if the laws of such state require licensing or qualification in order to
conduct business of the type conducted by the Servicer and (iv) is in compliance
with the laws of any such state to the extent necessary to permit the servicing
of the Mortgage Loans in accordance with the terms of this Agreement.
(b)    The Servicer has the full power and authority to execute and deliver this
Agreement, and to enter into and consummate all transactions contemplated by
this Agreement. The Servicer has duly authorized the execution, delivery and
performance of this Agreement, has duly executed and delivered this Agreement,
and this Agreement, assuming due authorization, execution and delivery by the
Owner, constitutes a legal, valid and binding obligation of the Servicer,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy and insolvency laws affecting the rights of creditors generally and
to general principles of equity (regardless of whether enforcement of such
remedies is considered in a proceeding in equity or law).
(c)    The execution and delivery of this Agreement by the Servicer, the
servicing of the Mortgage Loans by the Servicer hereunder, the consummation of
any other of the transactions contemplated hereunder, and the fulfillment of or
compliance with the terms hereof are in the ordinary course of business of the
Servicer, and will not (i) result in a breach of any term or provision of the
organizational documents of the Servicer or (ii) conflict with, result in a
breach, violate, or result in a default under or acceleration of, the terms of
any material agreement, indenture or loan or credit agreement or other material
instrument to which the Servicer is a party or by which it may be bound, or
(iii) constitute a violation of any statute, rule, regulation, order, judgment
or decree applicable to the Servicer of any court, regulatory body,
administrative agency or governmental body having jurisdiction over the
Servicer.
(d)    The Servicer is an approved seller/servicer of mortgage loans for Fannie
Mae and Freddie Mac and has the facilities, procedures and experienced personnel
necessary for the sound servicing of mortgage loans of the same type as the
Mortgage Loans. The Servicer is a HUD-approved servicer of mortgage loans. No
event has occurred, including but not limited to a change in insurance coverage,
which would make the Servicer unable to comply with Fannie Mae, Freddie Mac or
HUD eligibility requirements.
(e)    The Servicer does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant applicable to it and
contained in this Agreement.
(f)    There is no action, suit, proceeding or investigation pending or, to its
best knowledge, threatened against the Servicer that, either individually or in
the aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of the Servicer, or in any
material impairment of the right or ability of the Servicer to carry on its
business substantially as now conducted or in any material liability on the part
of the Servicer, or that would draw into question the validity of this Agreement
or of any action taken or to be taken in connection with the obligations of the
Servicer contemplated herein, or that would be likely to impair materially the
ability of the Servicer to perform under the terms of this Agreement.
(g)    No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Servicer of or compliance by the Servicer with this Agreement or the servicing
of the Mortgage Loans as evidenced by the consummation of the transactions
contemplated by this Agreement, or if required, such approval has been obtained
prior to the related Servicing Transfer Date.
(h)    The Servicer is in good standing, and will comply in all material
respects with the rules and procedures of MERS in connection with the servicing
of the MERS Designated Mortgage Loans.
Section 3.02.    Representations, Warranties and Covenants of the Owner. The
Owner represents and warrants to, and covenants with, the Servicer as of the
date hereof and as of each Servicing Transfer Date that:
(a)    The Owner is a legal entity duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it was organized and is in
good standing under the laws of each state where required in order to perform
its obligations hereunder.
(b)    The Owner has the full power and authority to execute and deliver this
Agreement, and to enter into and consummate all transactions contemplated by
this Agreement. The Owner has duly authorized the execution, delivery and
performance of this Agreement, has duly executed and delivered this Agreement,
and this Agreement, assuming due authorization, execution and delivery by the
Servicer, constitutes a legal, valid and binding obligation of the Owner,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy and insolvency laws affecting the rights of creditors generally and
to general principles of equity (regardless of whether enforcement of such
remedies is considered in a proceeding in equity or law).
(c)    The execution and delivery of this Agreement by the Owner, the
consummation of any other transactions contemplated hereunder, and the
fulfillment of or compliance with the terms hereof are in the ordinary course of
business of the Owner and will not (i) result in a breach of any term or
provision of the organizational documents of the Owner or (ii) conflict with,
result in a breach, violate, or result in a default under or acceleration of,
the terms of any agreement, indenture or loan or credit agreement or other
material instrument to which the Owner is a party or by which it is bound, or
(iii) constitute a material violation of any statute, rule or regulation, order,
judgment or decree applicable to the Owner of any court, regulatory body,
administrative agency or governmental body having jurisdiction over the Owner.
(d)    There is no action, suit, proceeding or investigation pending or, to its
best knowledge, threatened against the Owner that, either individually or in the
aggregate, would draw into question the validity of this Agreement or that would
impair materially the ability of the Owner to perform under the terms of this
Agreement.
(e)    With respect to each Mortgage Loan, (i) the Owner is the owner of all the
right, title and interest in and to the Mortgage Loan and the servicing rights
attributable to such Mortgage Loan free and clear of any claims or encumbrances
other than in connection with the financing of the Mortgage Loans with a
Financing Party, and (ii) unless otherwise disclosed on the related Mortgage
Loan Schedule, none of the Mortgage Loans is (A) a “high cost” loan under the
Home Ownership and Equity Protection Act of 1994 or (B) a “high cost”,
“threshold” or “predatory” loan under any applicable state, federal or local
law.
ARTICLE IV    

SERVICING OF MORTGAGE LOANS
Section 4.01.    Servicer to Act as the Servicer. The Servicer, as independent
contract servicer, shall service and administer the Mortgage Loans on an
actual/actual basis in accordance with this Agreement, the terms of the
applicable Mortgage Loan Documents and Acceptable Servicing Practices, and shall
have full power and authority, acting alone, to do or cause to be done any and
all things in connection with such servicing and administration which the
Servicer may deem necessary or desirable and consistent with the terms of this
Agreement. The Servicer may perform its servicing responsibilities through
agents or independent contractors, but shall not thereby be released from any of
its responsibilities hereunder, and the Servicer shall diligently pursue all of
its rights against such agents or independent contractors.
Consistent with the terms of this Agreement and Owner Instructions, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor if in the Servicer’s reasonable and prudent
determination such waiver, modification, postponement or indulgence is not
materially adverse to the Owner; provided, however, that the Servicer shall not,
without the prior written consent of the Owner, permit any modification with
respect to any Mortgage Loan that would change the Mortgage Interest Rate,
forgive the payment thereof of any principal or interest payments, reduce the
outstanding principal amount (except for actual payments of principal), extend
the final maturity date with respect to such Mortgage Loan or any other act that
could reasonably be expected to affect adversely the Owner’s interest in the
Mortgage Note, Mortgage Loan, Mortgage, Mortgaged Property, Mortgage Loan
Documents or Mortgage Servicing File related to a Mortgage Loan, including
without limitation, approve a short payoff, a short sale, a deed-in-lieu of
foreclosure or other settlement with a Mortgagor for less than the full amount
due under any Mortgage Loan. Subject to Owner Instructions, the Servicer shall
take such actions as it shall deem to be in the best interest of the Owner and
which are consistent with Acceptable Servicing Practices, the terms of this
Agreement and all Applicable Regulations. Subject to the foregoing, the Servicer
shall continue, and is hereby authorized and empowered to execute and deliver on
behalf of itself, and the Owner, all instruments of satisfaction or
cancellation, or of partial or full release, discharge and all other comparable
instruments, with respect to the Mortgage Loans and with respect to the
Mortgaged Properties. The Servicer shall make all required Servicing Advances
and shall service and administer the Mortgage Loans in accordance with
Acceptable Servicing Practices, Applicable Regulations, the terms of this
Agreement and the terms of the Mortgage Loan Documents and shall provide to the
Mortgagor any reports required to be provided to it thereby. If reasonably
required by the Servicer, the Owner shall furnish the Servicer with any powers
of attorney in a form attached hereto as Exhibit F and other documents necessary
or appropriate to enable the Servicer to carry out its servicing and
administrative duties under this Agreement.
The Owner may provide the Servicer with Owner Instructions regarding certain
servicing and loss mitigation decisions and procedures and the Servicer shall
comply with such Owner Instructions, subject to Applicable Regulations.
In servicing and administering the Mortgage Loans, the Servicer shall employ
collection procedures consistent with Acceptable Servicing Practices and
Applicable Regulations. The Servicer shall not consent to the placement of any
additional lien on the Mortgaged Property or any REO Property without notifying
and obtaining the written consent of the Owner. The Servicer shall not consent
to the placement of a lien on the Mortgaged Property or any REO Property senior
to that of the related Mortgage.
The Servicer will ensure adequate staffing, training and procedures in
fulfillment, collections, loss mitigation, customer service, customer complaint,
foreclosure, REO Property and bankruptcy departments to ensure appropriate and
timely communications with borrowers and to properly manage the Mortgage Loans
and REO Properties.
Section 4.02.    Collection of Mortgage Loan Payments. Continuously from the
related Servicing Transfer Date until the principal and interest on the related
Mortgage Loan are paid in full or the termination of this Agreement pursuant to
Article IX hereof, the Servicer will diligently collect all payments due under
each Mortgage Loan when the same shall become due and payable and shall, to the
extent such procedures shall be consistent with this Agreement, act in
accordance with the terms and provisions of any related Primary Insurance
Policy, LPMI Policy, Acceptable Servicing Practices and Applicable Regulations.
Further, with respect to each Mortgage Loan which provides for Escrow Payments
to be made, in accordance with Acceptable Servicing Practices and Applicable
Regulations, the Servicer will ascertain and estimate annual ground rents,
taxes, assessments, water rates, fire and hazard insurance premiums, mortgage
insurance premiums, and all other charges that, as provided in the Mortgage,
will become due and payable such that the installments payable by the Mortgagor
will be sufficient to pay such charges as and when they become due and payable.
Notwithstanding anything herein to the contrary, the Servicer shall have no
obligation to collect, or make payments to the Owner with respect to, any
prepayment penalties, late charges, fees or other items which are prohibited
under Applicable Regulations.
Section 4.03.    Realization Upon Defaulted Mortgage Loans. In the event that
any payment due under any Mortgage Loan is not paid when the same becomes due
and payable, or in the event the Mortgagor fails to perform any other covenant
or obligation under the Mortgage Loan and such failure continues beyond any
applicable grace period, the Servicer shall take such action as is consistent
with Acceptable Servicing Practices.
In connection with a foreclosure or other conversion, the Servicer shall
exercise such rights and powers vested in it hereunder and use the same degree
of care and skill in its exercise as prudent mortgage servicers would exercise
or use under the circumstances in the conduct of their own affairs and
consistent with Applicable Regulations and the Acceptable Servicing Practices
with respect to mortgage loans in foreclosure or similar proceedings.
Subject to Owner Instructions, the Servicer shall commence foreclosure
proceedings in accordance with Acceptable Servicing Practices. In such
connection, the Servicer shall from its own funds make all necessary and proper
Servicing Advances. The Servicer shall take appropriate measures to ensure the
accuracy of all documents filed or otherwise utilized by the Servicer or its
Vendor in any judicial or non-judicial foreclosure proceeding, related
bankruptcy proceeding or in other foreclosure-related litigation, including but
not limited to, documentation sufficient to establish ownership of the Mortgage
Loan by the Owner and the right to foreclose at the time the foreclosure action
is commenced (it being understood that the Servicer shall not be responsible for
inaccuracies caused by prior servicers). All foreclosure attorneys, bankruptcy
attorneys and eviction attorneys (collectively, “Default Firms”) to be used in
connection with the servicing and administration of the Mortgage Loans and REO
Properties shall be engaged in accordance with Acceptable Servicing Practices.
Upon request, the Servicer shall provide the Owner with an schedule of Default
Firms being used by the Servicer in connection with servicing the Mortgage
Loans.
The Servicer shall be required to maintain, and to cause its Vendor to maintain,
current and accurate records relating to foreclosure or related bankruptcy
proceedings or related litigation, with a clear auditable trail of documentation
capable of validating foreclosure that the Servicer has produced, or has
received from a prior subservicer, and shall cause its Vendor to do the same.
In the event that the Owner directs the Servicer to charge off any Mortgage Loan
or the Servicer, in accordance with Acceptable Servicing Practices, charges off
any Mortgage Loan, the Servicer, at the Owner’s option, shall perform collection
services with respect to such charged-off Mortgage Loan in accordance with a
receivable collection agreement to be entered into with the Owner.
Notwithstanding the foregoing provisions of this Section 4.03, with respect to
any Mortgage Loan as to which the Servicer has received notice of, or has
knowledge of, the presence of any toxic or hazardous substance on the related
Mortgaged Property, the Servicer shall not either (i) obtain title to such
Mortgaged Property as a result of or in lieu of foreclosure or otherwise, or
(ii) otherwise acquire possession of, or take any other action with respect to,
such Mortgaged Property if, as a result of any such action, either the Servicer
or the Owner would be considered to hold title to, to be a
mortgagee-in-possession of, or to be an owner or operator of such Mortgaged
Property within the meaning of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, or any
comparable law, unless the Servicer has also previously determined, based on its
reasonable judgment and a prudent report prepared by a Person who regularly
conducts environmental audits using customary industry standards, that:
(A)    such Mortgaged Property is in compliance with applicable environmental
laws or, if not, it would be in accordance with Acceptable Servicing Practices
to take such action as necessary in order to bring the Mortgaged Property into
compliance therewith; and
(B)    there are no circumstances present at such Mortgaged Property relating to
the use, management or disposal of any hazardous substances, hazardous
materials, hazardous wastes, or petroleum-based materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any federal, state or local law or regulation, or that if any
such materials are present for which such action could be required, that it
would be in accordance with Acceptable Servicing Practices to take such action
with respect to the affected Mortgaged Property.
The cost of the environmental audit report contemplated by this Section 4.03 and
any opinion of counsel the Servicer reasonably determines that it needs to make
a reasonable judgment with respect to its duties under this Section 4.03 shall
be advanced by the Servicer, subject to the Servicer’s right to be reimbursed
therefor from the Custodial Account as provided in Section 4.05(ii) but subject
to the provisions of Section 5.04 regarding nonrecoverability.
If the Servicer determines, as described above, that it would be in accordance
with Acceptable Servicing Practices to take such actions as are necessary to
bring any such Mortgaged Property into compliance with applicable environmental
laws, or to take such action with respect to the containment, clean-up or
remediation of hazardous substances, hazardous materials, hazardous wastes, or
petroleum-based materials affecting any such Mortgaged Property, then the
Servicer shall take such action as it deems to be in accordance with Acceptable
Servicing Practices. The cost of any such compliance, containment, cleanup or
remediation shall be advanced by the Servicer, subject to the Servicer’s right
to be reimbursed therefor from the Custodial Account as provided in
Section 4.05(ii) but subject to the provisions of Section 5.04 regarding
nonrecoverability.
Section 4.04.    Establishment of Custodial Accounts; Deposits in Custodial
Accounts. For the Mortgage Loans or REO Properties related to each Owner, the
Servicer shall segregate and hold all funds collected and received pursuant to
each Mortgage Loan and REO Property separate and apart from any of its own funds
and general assets (and separate and apart from the funds relating to the
Mortgage Loans and REO Properties of any other Owner or other Person) and shall
establish and maintain one (1) or more Custodial Accounts with respect to each
Owner, in the form of time deposit or demand accounts. The creation of any
Custodial Account shall be evidenced by a letter agreement in the form set forth
in Exhibit B hereto. A copy of such letter agreement shall be sent to the Owner
promptly after a Custodial Account is set up. The Custodial Account shall be an
Eligible Account.
The Servicer shall deposit in the applicable Custodial Account on a daily basis
within two (2) Business Days of receipt and acceptance, and retain therein, the
following payments and collections received or made by it after the Cut-off Date
with respect to the Mortgage Loans and REO Properties for each Owner:
(i)    all payments on account of principal, including Principal Prepayments
(and any prepayment penalties), on the Mortgage Loans;
(ii)    all payments on account of interest on the Mortgage Loans;
(iii)    all Liquidation Proceeds;
(iv)    all Primary Insurance Proceeds, LPMI Policy Proceeds and Other Insurance
Proceeds including amounts required to be deposited pursuant to Sections 4.10
and 4.11, other than proceeds to be held in the Escrow Account and applied to
the restoration or repair of the Mortgaged Property or released to the Mortgagor
in accordance with the Servicer’s normal servicing procedures, the Mortgage Loan
Documents or Applicable Regulations;
(v)    all Condemnation Proceeds affecting any Mortgaged Property which are not
released to the Mortgagor in accordance with the Servicer’s normal servicing
procedures, the Mortgage Loan Documents or Applicable Regulations;
(vi)    any amounts required to be deposited by the Servicer pursuant to Section
4.11 in connection with the deductible clause in any blanket hazard insurance
policy, such deposit being made from the Servicer’s own funds, without
reimbursement therefor;
(vii)    any amounts required to be deposited by the Servicer in connection with
any REO Property pursuant to Section 4.14; and
(viii)    any amounts required to be deposited in the Custodial Account pursuant
to Section 4.01.
Any interest paid on funds deposited in the Custodial Account by the depository
institution shall accrue to the benefit of the Servicer and the Servicer shall
be entitled to retain and withdraw such interest from the Custodial Account
pursuant to Section 4.05(iii). Any funds on deposit in the Custodial Account may
only be invested in accordance with Section 4.16.
Section 4.05.    Permitted Withdrawals From the Custodial Account. The Servicer
may, from time to time, withdraw from the applicable Custodial Account with
respect to an Owner for the following purposes:
(ix)    to make payments to the Owner in the amounts and in the manner provided
for in Section 5.01 after payments or reimbursements to the Servicer are made in
accordance with this Agreement;
(x)    to reimburse itself for Servicing Advances and any advances of principal
and interest made with respect to any Mortgage Loan or REO Property pursuant to
this Agreement and not previously reimbursed to the Servicer;
(xi)    to pay to itself as servicing compensation any interest earned on funds
in the Custodial Account (all such interest to be withdrawn monthly not later
than each Remittance Date) and to pay itself any accrued but unpaid Servicing
Fees, any unpaid Boarding Fees or Deboarding Fees with respect to any Mortgage
Loan or REO Property, any other unpaid fees payable to the Servicer hereunder;
(xii)    to reimburse itself for Nonrecoverable Servicing Advances made pursuant
to this Agreement;
(xiii)    to pay the premiums with respect to any Lender Paid Mortgage Insurance
Policy;
(xiv)    to reimburse itself for any deposits made by mistake or in error; and
(xv)    to clear and terminate the Custodial Account upon the termination of
this Agreement with the balance to be paid to the Owner.
The foregoing requirements for withdrawal from the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges, assumption
fees and related Ancillary Income need not be deposited by the Servicer in the
Custodial Account. In the event that amounts on deposit in the Custodial Account
are insufficient at any time to cover the payment of any Servicing Fees or
reimbursement of Servicing Advances or other amounts payable to the Servicer
under this Agreement, the Owner shall promptly reimburse the Servicer for such
deficient amounts upon receipt of an invoice for the same from the Servicer. In
the event there are insufficient funds in the Custodial Account to make a
particular Servicing Advance, the Servicer may notify the Owner in writing of
the amount and details regarding such Servicing Advance, and the Owner shall
cause such amount to be remitted to the Servicer within three (3) Business Days
of receiving such notification.
The Servicer shall keep and maintain, in an electronic format mutually
acceptable to the Servicer and the Owner, separate accounting, on a Mortgage
Loan by Mortgage Loan basis, and on an REO Property by REO Property basis, for
the purpose of justifying any deposit or withdrawal from the Custodial Account,
including without limitation separate accounting for Servicing Advances and
Servicing Fees outstanding and/or reimbursed or paid with respect to each
Mortgage Loan and REO Property. The Servicer shall diligently seek reimbursement
and collection of Servicing Advances and other amounts advanced or funded by the
Servicer and the Owner with respect to the Mortgage Loans. The Servicer shall
also provide to the Owner, upon request, reasonable documentation related to any
Advances and Servicing Fees and any other fees or amounts withdrawn by the
Servicer pursuant to this Subsection 4.05.
Notwithstanding any provision in this Agreement to the contrary, the Servicer
may not use funds in any Custodial Account relating to a particular Owner to
make Servicing Advances or to reimburse the Servicer for any Servicing Fees or
any other amounts payable hereunder that are in relation to funds received with
respect to Mortgage Loans or REO Properties that are not owned by such Owner.
The Servicer shall maintain separate accounts, books and records for each Owner.
Section 4.06.    Establishment of Escrow Accounts; Deposits in Escrow Accounts.
For the Mortgage Loans related to each Owner, the Servicer shall segregate and
hold all funds collected and received pursuant to each First Mortgage Loan which
constitute Escrow Payments separate and apart from any of its own funds and
general assets (and separate and apart from the funds relating to the Mortgage
Loans for any other Owner or other Person) and shall establish and maintain one
(1) or more Escrow Accounts with respect to each Owner, in the form of time
deposit or demand accounts. The creation of any Escrow Account shall be
evidenced by a letter agreement in the form set forth in Exhibit C hereto. A
copy of such letter agreement shall be furnished to the Owner upon request. The
Escrow Account shall be an Eligible Account. Any funds on deposit in any Escrow
Account may only be invested in accordance with Section 4.16.
The Servicer shall deposit in the applicable Escrow Account or Accounts on a
daily basis within two (2) Business Days of receipt and acceptance, and retain
therein, (i) all Escrow Payments collected on account of the Mortgage Loans with
respect to the related Owner, for the purpose of effecting timely payment of any
such items as required under the terms of this Agreement, and (ii) all Other
Insurance Proceeds and any applicable Condemnation Proceeds which are to be
applied only to the restoration or repair of any related Mortgaged Property and
not to ground rents, taxes, assessments, water rates, hazard insurance premiums,
Primary Insurance Policy premiums, if applicable, and similar items. The
Servicer shall make withdrawals therefrom only to effect such payments as are
required under this Agreement, and for such other purposes as shall be set forth
in, or in accordance with, Section 4.07. The Servicer shall be entitled to
retain any interest paid on funds deposited in the Escrow Account by the
depository institution other than interest on escrowed funds required by law to
be paid to the Mortgagors and, to the extent required by the related Mortgage
Loan or Applicable Regulations, the Servicer shall pay from its own funds
interest on escrowed funds to the Mortgagor notwithstanding that the Escrow
Account is non-interest bearing or that interest paid thereon is insufficient
for such purposes, provided that the accounts are Eligible Accounts.
Section 4.07.    Permitted Withdrawals From Escrow Account. Withdrawals from the
applicable Escrow Account with respect to an Owner may be made by the Servicer
(i) to effect timely payments of ground rents, taxes, assessments, water rates,
hazard insurance premiums, Primary Insurance Policy premiums, if applicable, and
similar items, (ii) to reimburse the Servicer for any unreimbursed Servicing
Advance made by the Servicer with respect to a related Mortgage Loan but only
from amounts received on the related Mortgage Loan which represent late payments
of Escrow Payments thereunder, (iii) to refund to the Mortgagor any funds as may
be determined to be overages, (iv) for transfer to the Custodial Account in
accordance with the terms of this Agreement, (v) for application to restoration
or repair of the Mortgaged Property, (vi) to pay to the Servicer, or to the
Mortgagor to the extent required by the related Mortgage Loan or Applicable
Regulations, any interest paid on the funds deposited in the Escrow Account,
(vii) to clear and terminate the Escrow Account on the termination of this
Agreement or (viii) to transfer to the Custodial Account any Other Insurance
Proceeds.
Section 4.08.    Payment of Taxes, Insurance, and Other Charges; Maintenance of
Primary Insurance Policies and LPMI Policies; Collections Thereunder. With
respect to each Mortgage Loan which provides for Escrow Payments to be made, the
Servicer shall maintain accurate records reflecting the status of ground rents,
taxes, assessments, water rates and other charges which are or may become a lien
upon the Mortgaged Property and the status of Primary Mortgage Insurance
premiums and fire and hazard insurance coverage and shall obtain, from time to
time, all bills for the payment of such charges (including renewal premiums) and
shall effect payment thereof prior to the applicable penalty or termination
date, employing for such purpose deposits of the Mortgagor in the Escrow Account
which shall have been estimated and accumulated by the Servicer in amounts
sufficient for such purposes, as allowed under the terms of the Mortgage or
Applicable Regulations. To the extent that any First Mortgage Loan does not
provide for Escrow Payments, the Servicer shall ensure that any such payments
are made by the Mortgagor. With respect to each First Mortgage Loan, subject to
Acceptable Servicing Practices, the Servicer assumes full responsibility for the
payment of all such bills and shall effect payments of all such bills
irrespective of the Mortgagor’s faithful performance in the payment of same or
the making of the Escrow Payments and shall make Servicing Advances from its own
funds to effect such payments within the time period required to avoid the loss
of the related Mortgaged Property by foreclosure from a tax or other lien.
Additionally, for all tax penalties and interest levied prior to the transfer of
the Mortgage Loans to the Servicer or as a result of the actions of the prior
servicer or the Owner, the Servicer shall make Servicing Advances to effect such
payments. Notwithstanding the foregoing, if the Servicer reasonably determines
that such Servicing Advance would be a Nonrecoverable Servicing Advance, the
Servicer shall have no obligation to make such Servicing Advance unless directed
to do so by the Owner. The Servicer shall be entitled to immediate reimbursement
for any Servicing Advance from any and all funds deposited in the Custodial
Account whether or not the funds deposited in the Custodial Account relate to
the Mortgage Loans or REO Properties for which the Servicing Advances were made.
With respect to each First Mortgage Loan, the Servicer will maintain or cause to
be maintained in full force and effect (to the extent a Mortgage Loan has a
Primary Insurance Policy as of the Servicing Transfer Date and the prior
servicer or Owner has provided the relevant information related to the Primary
Insurance Policy to the Servicer) a Primary Insurance Policy issued by a
Qualified Insurer with respect to each Mortgage Loan for which such coverage is
required. Such coverage will be maintained until the loan-to-value ratio of the
related Mortgage Loan is reduced to 80% or less or such lesser percentage as may
be stated in the related Primary Insurance Policy. The Servicer will not cancel
or refuse to renew any Primary Insurance Policy in effect on the Servicing
Transfer Date that is required to be kept in force under this Agreement unless a
replacement Primary Insurance Policy for such cancelled or non-renewed policy is
obtained from and maintained with a Qualified Insurer. The Servicer will
maintain or cause to be maintained in full force and effect any LPMI Policy
issued by a Mortgage Insurer with respect to each Mortgage Loan for which such
coverage is in existence or is obtained. The Owner shall notify the Servicer of
any Mortgage Loan covered under an LPMI Policy. The Servicer shall not take any
action which would result in non-coverage under any applicable Primary Insurance
Policy or LPMI Policy of any loss which, but for the actions of the Servicer,
would have been covered thereunder. In connection with any assumption or
substitution agreement entered into or to be entered into pursuant to
Section 6.01, the Servicer shall promptly notify the insurer under the related
Primary Insurance Policy or LPMI Policy, if any, of such assumption or
substitution of liability in accordance with the terms of such policy and shall
take all actions which may be required by such insurer as a condition to the
continuation of coverage under the Primary Insurance Policy or LPMI Policy, as
applicable. If such Primary Insurance Policy or LPMI Policy is terminated as a
result of such assumption or substitution of liability, the Servicer shall
obtain a replacement Primary Insurance Policy or LPMI Policy, as applicable, as
provided above.
In connection with its activities as servicer, the Servicer agrees to prepare
and present, on behalf of itself and the Owner, claims to the insurer under any
Primary Insurance Policy and LPMI Policy in a timely fashion in accordance with
the terms of such policies and, in this regard, to take such action as shall be
necessary to permit recovery under any Primary Insurance Policy or LPMI Policy,
as applicable, respecting a defaulted Mortgage Loan. Pursuant to Section 4.04,
any amounts collected by the Servicer under any Primary Insurance Policy or LPMI
Policy shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 4.05. The failure of a Qualified Insurer to pay all or part
of a claim under a Primary Insurance Policy or LPMI Policy as a result of a
breach by the Servicer of its obligations hereunder or under such policy shall
be treated as a mortgage insurer rejection and the Servicer shall pay the Owner
the unpaid amount of such claim.
Section 4.09.    Transfer of Accounts. The Servicer may transfer the Custodial
Account or the Escrow Account to a different depository institution from time to
time with reasonable prior notice to the Owner; provided, that each such account
shall be an Eligible Account. Within three (3) Business Days of such transfer,
the Servicer shall deliver to the Owner a new letter agreement, as required
pursuant to Sections 4.04 and 4.06.
Section 4.10.    Maintenance of Hazard Insurance. The Servicer shall cause to be
maintained for each First Mortgage Loan fire and hazard insurance with extended
coverage as is customary in the area where the Mortgaged Property is located in
an amount which is at least equal to the lesser of (i) the amount necessary to
fully compensate for any damage or loss to the improvements which are a part of
such property on a replacement cost basis or (ii) the Unpaid Principal Balance
of the Mortgage Loan and any mortgage loan senior to the Mortgage Loan, in each
case in an amount not less than such amount as is necessary to prevent the
Mortgagor and/or the Mortgagee from becoming a co-insurer. If the Mortgaged
Property is in an area identified in the Federal Register by the Flood Emergency
Management Agency as having special flood hazards and flood insurance has been
made available, the Servicer will cause to be maintained a flood insurance
policy meeting the requirements of the current guidelines of the Federal
Insurance Administration with a generally acceptable insurance carrier, in an
amount representing coverage not less than the least of (i) the Unpaid Principal
Balance of the Mortgage Loan and any mortgage loan senior to the Mortgage Loan,
(ii) the maximum insurable value of the improvements securing such Mortgage Loan
or (iii) the maximum amount of insurance which is available under the National
Flood Insurance Act of 1968, as amended. The Servicer shall also maintain on the
REO Property for the benefit of the Owner, (x) fire and hazard insurance with
extended coverage in an amount which is at least equal to the replacement cost
of the improvements which are a part of such property, (y) public liability
insurance and, (z) to the extent required and available under the National Flood
Insurance Act of 1968, as amended, flood insurance in an amount as provided
above. Any amounts collected by the Servicer under any such policies other than
amounts to be deposited in the Escrow Account and applied to the restoration or
repair of the Mortgaged Property or REO Property, or released to the Mortgagor
in accordance with the Servicer’s normal servicing procedures, shall be
deposited in the Custodial Account, subject to withdrawal pursuant to
Section 4.05. It is understood and agreed that no earthquake or other additional
insurance is required to be maintained by the Servicer or the Mortgagor or
maintained on property acquired in respect of the Mortgage Loan, other than
pursuant to such Applicable Regulations as shall at any time be in force and as
shall require such additional insurance. All such policies shall be endorsed
with standard mortgagee clauses with loss payable to the Servicer and shall
provide for at least thirty (30) days prior written notice of any cancellation,
reduction in the amount of or material change in coverage to the Servicer. The
Servicer shall not interfere with the Mortgagor’s freedom of choice in selecting
either his insurance carrier or agent; provided, however, that the Servicer
shall not accept any such insurance policies from insurance companies unless
such companies currently reflect a general policy rating of B:VI or better in
Best’s Key Rating Guide or are otherwise a Qualified Insurer and are licensed to
do business in the state wherein the Mortgaged Property is located.
If a Mortgage is secured by a unit in a condominium project, the Servicer shall
verify that the coverage required of the owner’s association, including hazard,
flood, liability, fidelity coverage and coverage for common areas, is being
maintained in accordance with Acceptable Servicing Practices, and secure from
the owner’s association its agreement to notify the Servicer promptly of any
change in the insurance coverage or of any condemnation or casualty loss that
may have a material effect on the value of the Mortgaged Property as security.
Section 4.11.    Maintenance of Mortgage Impairment Insurance Policy. In the
event that the Servicer shall obtain and maintain, at its own expense, a blanket
policy issued by an insurer that has a general policy rating of B:VI or better
in Best’s Key Rating Guide or is otherwise a Qualified Insurer insuring against
fire and hazard losses on all of the Mortgage Loans, then, to the extent such
policy provides coverage in an amount equal to the amount required pursuant to
Section 4.10 and otherwise complies with all other requirements of Section 4.10,
it shall conclusively be deemed to have satisfied its obligations as set forth
in Section 4.10, it being understood and agreed that such policy may contain a
deductible clause, in which case the Servicer shall, in the event that there
shall not have been maintained on the related Mortgaged Property or REO Property
a policy complying with Section 4.10, and there shall have been a loss which
would have been covered by such policy, deposit in the Custodial Account the
amount not otherwise payable under the blanket policy because of such deductible
clause. Any amounts collected by the Servicer under any such policy relating to
a Mortgage Loan shall be deposited in the Custodial Account to the extent such
amounts are not deposited in the Escrow Account. In connection with its
activities as servicer of the Mortgage Loans, the Servicer agrees to prepare and
present, on behalf of the Owner, claims under any such blanket policy in a
timely fashion in accordance with the terms of such policy. The failure of a
Qualified Insurer to pay all or part of a claim under a policy as a result of a
breach by the Servicer of its obligations hereunder or under such policy shall
be treated as a mortgage insurer rejection and the Servicer shall pay the Owner
the unpaid amount of such claim. Upon request of the Owner, the Servicer shall
cause to be delivered to the Owner a certified true copy of such policy and a
statement from the insurer thereunder that such policy shall in no event be
terminated or materially modified without thirty (30) days prior written notice
to the Owner.
Section 4.12.    Restoration and Repair. The Servicer need not obtain the
approval of the Owner prior to releasing any Insurance Proceeds or Condemnation
Proceeds to the Mortgagor to be applied to the restoration or repair of the
Mortgaged Property or REO Property if such release is in accordance with
Acceptable Servicing Practices and the terms of this Agreement. At a minimum,
the Servicer shall comply with the following conditions in connection with any
such release of Insurance Proceeds or Condemnation Proceeds:
(i)    the Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
(ii)    the Servicer shall take all steps necessary to preserve the priority of
the lien of the Mortgage, including, but not limited to requiring waivers with
respect to mechanics’ and materialmen’s liens;
(iii)    the Servicer shall verify that the Mortgage Loan is not in default; and
(iv)    pending repairs or restoration, the Servicer shall place the Insurance
Proceeds or Condemnation Proceeds in the Escrow Account.
If the Owner is named as an additional loss payee, the Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Owner.
The Servicer shall inspect the Mortgaged Property as often as is deemed
necessary by the Servicer to assure itself that the value of the Mortgaged
Property is being preserved. In addition, if any Mortgage Loan is more than
ninety (90) days delinquent, the Servicer shall immediately inspect the
Mortgaged Property and shall conduct subsequent inspections in accordance with
Acceptable Servicing Practices. The Servicer shall keep a written report of each
such inspection.
If the Servicer hereafter becomes aware that a Mortgaged Property is, or an REO
Property becomes, an Environmental Problem Property, the Servicer will notify
the Owner of the existence of the Environmental Problem Property. Additionally,
the Servicer shall set forth in such notice a description of such problem, a
recommendation to the Owner relating to the proposed action regarding the
Environmental Problem Property and the Servicer shall carry out the
recommendation set forth in such notice unless otherwise directed by the Owner
in writing within five (5) Business Days after the Owner’s receipt (or deemed
receipt) of such notice but subject to the provisions of Section 5.04 regarding
nonrecoverability.
Section 4.13.    Fidelity Bond, Errors and Omissions Insurance. The Servicer
shall maintain, at its own expense, a blanket Fidelity Bond and an errors and
omissions insurance policy, with broad coverage with a Qualified Insurer on all
officers, employees or other Persons acting in any capacity with regard to the
Mortgage Loans to handle funds, money, documents and papers relating to the
Mortgage Loans. The Fidelity Bond and errors and omissions insurance shall be in
the form of the Mortgage Banker’s Blanket Bond and shall protect and insure the
Servicer against losses, including forgery, theft, embezzlement, fraud, errors
and omissions and negligent acts of such Persons. Such Fidelity Bond and errors
and omissions insurance policy shall also protect and insure the Servicer
against losses in connection with the failure to maintain any insurance policies
required pursuant to this Agreement and the release or satisfaction of a
Mortgage Loan without having obtained payment in full of the indebtedness
secured thereby. No provision of this Section 4.13 requiring the Fidelity Bond
and errors and omissions insurance policy shall diminish or relieve the Servicer
from its duties and obligations as set forth in this Agreement. The minimum
coverage under any such bond and insurance policy shall be at least equal to the
corresponding amounts required by Fannie Mae in the Fannie Mae MBS Selling and
Servicing Guide or by Freddie Mac in the Freddie Mac Servicer’s Guide. Upon
request of the Owner, the Servicer shall cause to be delivered to the Owner a
certified true copy of the Fidelity Bond and errors and omissions insurance
policy and a statement from the surety and the insurer that such Fidelity Bond
and errors and omissions insurance policy shall in no event be terminated or
materially modified without thirty (30) days’ prior written notice to the Owner.
Section 4.14.    Title, Management and Disposition of REO Property. In the event
that title to a Mortgaged Property is acquired in foreclosure or by deed in lieu
of foreclosure, the deed or certificate of sale shall be issued in the name of
the Owner or such other party (other than the Servicer) designated by the Owner,
as nominee on behalf of the Owner.
The Servicer shall manage, conserve, protect and operate each REO Property (and
may temporarily rent the same) for the Owner solely for the purpose of its
prompt disposition and sale. The Servicer shall cause each REO Property to be
inspected promptly upon the acquisition of title thereto and shall cause each
REO Property to be inspected at least annually thereafter. The Servicer shall
make or cause to be made a written report of each such inspection. Such reports
shall be retained in the Mortgage Servicing File and copies thereof shall be
forwarded by the Servicer to the Owner upon request. The Servicer shall attempt
to sell the same (and may temporarily rent the same) on such terms and
conditions as the Servicer deems to be in the best interest of the Owner.
The Servicer shall deposit or cause to be deposited, on a daily basis in the
Custodial Account, all revenues received with respect to each REO Property and
shall withdraw therefrom funds necessary for the proper operation, management
and maintenance of the REO Property, including the cost of maintaining any
hazard insurance pursuant to Section 4.10 hereof and the reasonable fees of any
managing agent acting on behalf of the Servicer.
The Servicer shall use commercially reasonable efforts to dispose of the REO
Property as promptly as is practically consistent with protecting the Owner’s
interest.
The Servicer shall also maintain on each REO Property fire and hazard insurance
with extended coverage, liability insurance and, to the extent required and
available under the National Flood Insurance Act of 1968, as amended, flood
insurance, and all other insurance coverage required under Section 4.10 and in
the amounts specified in Section 4.10.
Each REO Disposition shall be carried out by the Servicer at such price and upon
such terms and conditions as the Servicer reasonably determines to be in the
best interest of the Owner and provided the sales price and the related terms
and conditions are results of arm’s-length negotiation. If as of the date title
to any REO Property was acquired by the Servicer there were outstanding
unreimbursed Servicing Advances with respect to the REO Property, the Servicer,
upon an REO Disposition of such REO Property, shall be entitled to reimbursement
for any related unreimbursed Servicing Advances from proceeds received in
connection with such REO Disposition. The proceeds from the REO Disposition, net
of any amounts reimbursable to the Servicer hereunder, shall be deposited
promptly in the Custodial Account following receipt thereof for distribution on
the next Remittance Date in accordance with Section 5.01. The Owner acknowledges
and agrees that the Servicer or an affiliate may receive usual and customary
real estate referral fees (not in excess of 1% of the unpaid principal balance
of the Mortgage Loan) from real estate brokers in connection with the listing
and disposition of REO Property to the extent permitted pursuant to Applicable
Regulations.
Together with the statement furnished pursuant to the following paragraph, the
Servicer shall furnish to the Owner on or before each Remittance Date a
statement with respect to any REO Property covering the operation of such REO
Property for the previous month and the Servicer’s efforts in connection with
the sale of such REO Property and any rental of such REO Property incidental to
the sale thereof for the previous month. That statement shall be accompanied by
such other information as the Owner shall reasonably request.
Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof
by the Owner pursuant to a deed in lieu of foreclosure, the Servicer shall
submit to the Owner a liquidation report with respect to such Mortgaged
Property.
Following the foreclosure sale or abandonment of any Mortgaged Property, the
Servicer shall report such foreclosure or abandonment as required pursuant to
Section 6050J of the Code or any successor provision thereof.
Section 4.15.    Notification of Adjustments. On each Adjustment Date, the
Servicer shall make interest rate adjustments for each Adjustable Rate Mortgage
Loan and shall adjust the Monthly Payment in compliance with the requirements of
the related Mortgage and Mortgage Note and Applicable Regulations. The Servicer
shall execute and deliver the notices required by each Mortgage and Mortgage
Note and Applicable Regulations regarding interest rate adjustments. The
Servicer also shall provide timely notification to the Owner of all applicable
data and information regarding such interest rate and Monthly Payment
adjustments and the Servicer’s methods of implementing such interest rate
adjustments. Upon the discovery by the Servicer or the Owner that the Servicer
has failed to adjust a Mortgage Interest Rate or a Monthly Payment pursuant to
the terms of the related Mortgage, Mortgage Note or Applicable Regulations, the
Servicer shall promptly deposit in the Custodial Account from its own funds the
amount of any interest loss caused thereby without reimbursement therefor.
Section 4.16.    Permitted Investments.
(a)    The Servicer may direct any depository institution maintaining any
Custodial Account or Escrow Account (for purposes of this Section 4.16, an
“Investment Account”) to invest, or if it is such depository institution, may
itself invest, the funds held therein only in one (1) or more Permitted
Investments bearing interest or sold at a discount, and maturing, unless payable
on demand, (i) no later than the Business Day immediately preceding the next
succeeding date on which such funds are required to be withdrawn from such
account pursuant to this Agreement, if a Person other than the depository
institution maintaining such account is the obligor thereon and (ii) no later
than the date on which such funds are required to be withdrawn from such account
pursuant to this Agreement, if the depository institution maintaining such
account is the obligor thereon. All such Permitted Investments shall be held to
maturity, unless payable on demand. In the event amounts on deposit in an
Investment Account are at any time invested in a Permitted Investment payable on
demand, the Servicer shall:
(i)    consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Permitted Investment may otherwise
mature hereunder in an amount equal to the lesser of (a) all amounts then
payable thereunder and (b) the amount required to be withdrawn on such date; and
(ii)    demand payment of all amounts due thereunder promptly upon determination
by the Servicer that such Permitted Investment would not constitute a Permitted
Investment in respect of funds thereafter on deposit in the Investment Account.
(b)    Interest and investment income realized on funds deposited in any
Custodial Account or Escrow Account, to the extent of the Net Investment
Earnings, if any, with respect to such account for the period from the
immediately preceding Determination Date to such Determination Date, shall be
for the sole and exclusive benefit of the Servicer. In the event that any loss
or late payment shall be incurred in respect of any Permitted Investment on
deposit in any Custodial Account or Escrow Account, the Servicer shall deposit
therein, no later than the Remittance Date, without right of reimbursement, the
amount of Net Investment Loss, if any, with respect to such account for the
period from the immediately preceding Determination Date to the current
Determination Date. If the Servicer advances funds to cover a shortfall in any
Custodial Account or Escrow Account due to a late payment on a Permitted
Investment, the Servicer may withdraw the amount of such advance when the late
payment on the Permitted Investment is made.
(c)    Except as otherwise expressly provided in this Agreement, if any default
occurs in the making of a payment due under any Permitted Investment, or if a
default occurs in any other performance required under any Permitted Investment,
the Servicer may and, upon the request of the Owner shall, take such action as
may be appropriate to enforce such payment or performance, including the
institution and prosecution of appropriate proceedings, it being understood that
the Servicer will duly observe subsection (b) of this Section 4.16
notwithstanding any action taken or to be taken by the Servicer in accordance
with this subsection (c). The Servicer shall be responsible for all costs,
expenses, fees, loss and damages, if any, resulting from taking any action
contemplated under this Section 4.16(c).
Section 4.17.    Government Sponsored Programs and Legislation. In response to
economic events, federal, state and local authorities have enacted new
legislation, rules, programs and regulations relating to the origination,
servicing and modification of mortgage loans. Although the Servicer may be
participating in HAMP and other government sponsored programs, the Servicer
hereby agrees and acknowledges that it shall make modifications with respect to
the Mortgage Loans only to the extent such modifications comply with the
provisions of Section 4.01. Additionally, the Parties agree that the Servicer
may be required in the future to participate in other government or
industry-sponsored programs or be bound by government legislation or regulations
that may materially affect the terms of this Agreement. Notwithstanding such
participation, to the extent permitted under Applicable Regulations, the
Servicer shall only offer modifications that comply with the provisions of
Section 4.01. Notwithstanding the foregoing, unless otherwise directed by the
Owner or required under Applicable Regulations, the Servicer will not
participate in HAMP or other government sponsored programs with respect to any
Mortgage Loans, unless the modifications of such Mortgage Loans were in process
as of the related Servicing Transfer Date.
Section 4.18.    Servicing Requirements Imposed by Prior Sellers and Financing
Parties. The Servicer acknowledges that the Owner may acquire Mortgage Loans
under a Mortgage Loan Purchase Agreement pursuant to which the Owner (and its
assigns) may be obligated to undertake or continue certain actions, or to not
take certain actions, with respect to the Mortgage Loans, to meet certain
timelines relating to such Mortgage Loans and to cooperate with respect to
certain matters arising with respect to such Mortgage Loans (“Third Party
Servicing Requirements”). In addition, an Owner may finance Mortgage Loans with
one or more Financing Parties that may impose Third Party Servicing Requirements
on the Owner or its servicer. The Owner shall cause any Third Party Servicing
Requirements arising under a Mortgage Loan Purchase Agreement or in connection
with a Financing Party to be set forth or referenced in the related
Acknowledgement Agreement or in such other manner as mutually agreed by the
Owner and the Servicer. To the extent referenced in the applicable
Acknowledgment Agreement, the Servicer shall perform such Third Party Servicing
Requirements arising on and after the Servicing Transfer Date and shall take
such actions as are necessary for the Owner to remain in compliance with such
Third Party Servicing Requirements following the related Servicing Transfer
Date.
Section 4.19.    Disaster Recovery Plan. The Servicer shall maintain its current
business continuity plan (“BCP”) that addresses the continuation of services if
an incident (act or omission) impairs or disrupts the Servicer’s obligation to
provide the services contemplated under this Agreement. The Servicer agrees to
provide the Owner with a summary of the material terms of its BCP upon the
Owner’s request and shall provide the Owner with access to review a copy of the
entire BCP. The Servicer warrants that the BCP conforms to generally accepted
industry standards for business continuity planning (collectively, the “BCP
Standards”), which include, but are not limited to, recovery strategy, loss of
critical personnel, restoring access to documents and data to the Owner,
documented recovery plans covering all areas of operations pursuant to this
Agreement, vital records protection and testing plans. Consistent with
Acceptable Servicing Practices, the Servicer will maintain and test the BCP at
regular intervals (no less frequently than annually) to ensure that the BCP
complies with BCP Standards and shall provide reporting of the test results to
the Owner. The Servicer shall comply with the BCP during the term of this
Agreement. The Servicer shall provide the Owner with prompt notice of any
material modification to the BCP made after the date hereof and agrees to
cooperate in good faith in addressing any questions or concerns of the Owner
regarding such modification.
The Servicer shall provide disaster recovery and backup capabilities and
facilities through which it will be able to perform its obligations under this
Agreement with minimal disruptions or delays. The recovery strategy shall, at a
minimum, provide for recovery after short and long term disruptions in
facilities, environmental support, workforce availability and data processing
equipment. The Servicer shall notify the Owner immediately of the occurrence of
any catastrophic event that affects or could affect the Servicer’s performance
of the services contemplated under this Agreement and report to the Owner on at
least an annual basis with respect to the effectiveness of its disaster recovery
plan. The testing and validation of the Servicer’s disaster recovery plan must
occur on at least an annual basis and results of these tests will be provided to
the Owner upon request.
The BCP shall include appropriate provisions to ensure the continued
availability of critical third-party services and to ensure an orderly
transition to new service providers should that become necessary. The Servicer
shall undertake commercially reasonable efforts to make requests to any of its
third party contractors providing critical services with respect to this
Agreement to provide copies of their own business continuity plans or summaries
thereof to the Servicer and the Servicer shall make such plans or summaries
thereof available to the Owner upon request to the extent so delivered to the
Servicer and not subject to a confidentiality agreement.
ARTICLE V    

PAYMENTS TO THE OWNER
Section 5.01.    Distributions. On each Remittance Date, the Servicer shall
remit to each Owner all amounts credited to the Custodial Account as of the
close of business on the preceding Determination Date (net of charges against or
withdrawals from the Custodial Account pursuant to Section 4.05).
    
All remittances made to the Owner on each Remittance Date shall be made by wire
transfer of immediately available funds to the account designated by the Owner
at a bank or other entity having appropriate facilities therefor identified by
the Owner to the Servicer or by check mailed to the address of the Owner.
With respect to any remittance received by the Owner on or after the Business
Day following the Business Day on which such payment was due, the Servicer shall
pay to the Owner interest on any such late payment at an annual rate equal to
the Prime Rate, adjusted as of the date of each change, plus three percentage
points, but in no event greater than the maximum amount permitted by Applicable
Regulations. Such interest shall be paid by the Servicer to the Owner on the
date such late payment is made and shall cover the period commencing with the
day following such Business Day and ending with the Business Day on which such
payment is made, both inclusive. Such interest shall be remitted along with such
late payment. The payment by the Servicer of any such interest shall not be
deemed an extension of time for payment or a waiver of any Event of Default by
the Servicer.
The Servicer shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority pursuant to any Applicable Regulations with respect to the Mortgage
Loans relating to the period the related Mortgage Loans are serviced under this
Agreement.
Section 5.02.    Statements to the Owner. On each Reporting Date, the Servicer
shall submit a Monthly Report for each Owner in electronic format substantially
in the form set forth on Exhibit E hereto (or in such other form and manner as
may be hereafter mutually agreed upon by the Owner and the Servicer), showing
all collections of interest and principal (from whatever source) on the related
Mortgage Loans and all collections in respect of the related Mortgaged
Properties and REO Properties (including sale proceeds and rental payments)
during the calendar month preceding the Reporting Date as well as the amounts,
and a detailed description of all Servicing Advances incurred during such
calendar month and all distributions from the Custodial Account during such
calendar month. The Servicer shall provide separate accounting and reporting for
each Owner.
With respect to each month, the corresponding individual loan accounting report
shall be received by each Owner no later than the Reporting Date occurring in
the following month, which report shall contain the following:
(ii)    with respect to each Monthly Payment, the amount of such remittance
allocable to principal (including a separate breakdown of any Principal
Prepayment, including the date of such prepayment, and any prepayment penalties
or premiums, along with a detailed report of interest on principal prepayment
amounts);
(iii)    with respect to each Monthly Payment, the amount of such remittance
allocable to interest and assumption fees;
(iv)    the amount of servicing compensation received by the Servicer during
such month;
(v)    the loan level and aggregate outstanding principal balance of the
Mortgage Loans as of the related Determination Date;
(vi)    the loan level and aggregate of any Servicing Advances and other
expenses made and reimbursed to the Servicer during such month;
(vii)    a listing of (a) the paid-through date of each Mortgage Loan, (b) the
Mortgage Loans as to which foreclosure has commenced, (c) the Mortgage Loans
with respect to which the related borrowers that have declared bankruptcy; and
(d) the Mortgage Loans as to which REO Property has been acquired; and
(viii)    a trial balance, sorted in the Owner’s assigned loan number order.
The Servicer also shall provide the Owner a monthly report of legal action(s) by
individual Mortgagor(s) relating to the Mortgage Loans and against the Servicer
or the Owner.
In addition, the Servicer will provide the Owner with daily on‑line access to
loan level servicing information relating to the applicable Mortgage Loans
contained on its loan servicing system. Within five (5) Business Days from
receipt of the Owner’s request, the Servicer shall provide the Owner with
loan-level servicing system collection comments and such other servicing system
data as the Owner may reasonably request (in a format mutually agreed to by the
Servicer and the Owner), including copies of invoices relating to Servicing
Advances made pursuant to this Agreement. The Owner shall be responsible for the
fees set forth on the Fee Letter with respect to web-system access.
Section 5.03.    Real Estate Owned Property and Specially Serviced Loan Reports.
Together with the statement furnished pursuant to Section 5.02, with respect to
any REO Property, the Servicer shall furnish to the Owner a statement covering
the Servicer’s efforts in connection with the sale of such REO Property and any
rental of such REO Property incidental to the sale thereof for the previous
month, together with an operating statement. Such statement shall be in
electronic media which will include the listing price, the anticipated sale
price and the anticipated closing date. Additionally, with respect to any
Mortgage Loan which has been delinquent for ninety (90) days or more and any REO
Property, the Servicer shall furnish to the Owner a statement in electronic
media which will include all information reasonably required by the Owner
including, but not limited to: the reason for default, the current status of
such Mortgage Loan (whether in foreclosure, bankruptcy, work-out or being
resolved), the last comment on the account, the last paid date, the template
dates from the servicing system (such as the estimated sale date), and the first
legal action.
Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof
by the Owner pursuant to a deed in lieu of foreclosure, the Servicer shall
submit to the Owner a liquidation report with respect to such Mortgaged
Property. The Servicer must submit foreclosure sale results to the Owner for all
Mortgage Loans within five (5) Business Days after the foreclosure sale is held,
in a form acceptable to the Owner.
Section 5.04.    Nonrecoverability; Reimbursement of the Servicer.
Notwithstanding anything herein to the contrary, no Servicing Advance shall be
required to be made hereunder if such Servicing Advance would, if made,
constitute a Nonrecoverable Servicing Advance, unless otherwise directed by the
Owner. The determination by the Servicer that any proposed Servicing Advance
would constitute a Nonrecoverable Servicing Advance shall be evidenced by an
Officer’s Certificate of the Servicer, delivered to the Owner with the following
month’s Remittance Report, which details the reasons for such determination and
contains an appraisal or broker price opinion of the value of the Mortgaged
Property.
As of each Determination Date, to the extent that amounts deposited into the
Custodial Account since the preceding Determination Date are insufficient to
reimburse the Servicer for any unreimbursed Servicing Advance previously made by
the Servicer and to pay the applicable Servicing Fees due to the Servicer, the
Owner shall reimburse the Servicer for such unreimbursed amount and such accrued
and unpaid Servicing Fee within ten (10) Business Days of receipt from the
Servicer of an invoice for such unreimbursed amount.
Section 5.05.    Principal and Interest Advances. The Servicer shall not have
any obligations to advance payments of delinquent principal and interest on the
Mortgage Loans unless the Servicer and the Owner agree by amendment to this
Agreement to provide for such obligations.
ARTICLE VI    

GENERAL SERVICING PROCEDURES
Section 6.01.    Assumption Agreements. With respect to each Mortgage Loan the
Servicer will, to the extent it has knowledge of any conveyance or prospective
conveyance by any Mortgagor of the Mortgaged Property (whether by absolute
conveyance or contract of sale, and whether or not the Mortgagor remains or is
to remain liable under the Mortgage Note and/or the Mortgage), exercise its
right to accelerate the maturity of such Mortgage Loan under any “due-on-sale”
clause applicable thereto; provided, however, that the Servicer shall not
exercise any such rights (a) if prohibited by law from doing so, or (b) if the
exercise of such rights would impair or threaten to impair any recovery under
the related Primary Insurance Policy or LPMI Policy, if any. If the Servicer
reasonably believes it is unable under Applicable Regulations to enforce such
“due-on-sale” clause, the Servicer will enter into an assumption agreement with
the Person to whom the Mortgaged Property has been conveyed or is proposed to be
conveyed, pursuant to which such Person becomes liable under the Mortgage Note
and, to the extent permitted by applicable state law, the Mortgagor remains
liable thereon. Where an assumption is allowed pursuant to this Section 6.01,
the Servicer, with the prior written consent of the primary mortgage insurer, if
any, and to the extent required by the applicable Primary Insurance Policy, is
authorized to prepare a substitution of liability agreement and any other
document required in connection therewith to be entered into by the Owner and
the Person to whom the Mortgaged Property has been conveyed or is to be proposed
to be conveyed pursuant to which the original Mortgagor is released from
liability and such Person is substituted as Mortgagor and becomes liable under
the related Mortgage Note. Any such substitution of liability agreement shall be
in lieu of an assumption agreement.
Notwithstanding anything herein to the contrary, prior to its entering into any
such assumption or substitution of liability, the Servicer shall notify the
Owner in writing and obtain the written consent of the Owner; provided, that the
Owner’s consent shall be deemed given if not denied within five (5) Business
Days of Owner’s receipt of such notice. In connection with any such assumption
or substitution of liability, the Servicer shall follow the underwriting
practices and procedures of prudent mortgage lenders in the respective states
where the Mortgaged Properties are located. With respect to an assumption or
substitution of liability, no material term of the Mortgage Loan may be changed,
including without limitation, the Mortgage Interest Rate borne by the related
Mortgage Note and the amount of the Monthly Payment. The Servicer shall notify
the Owner that any such substitution of liability or assumption agreement has
been completed and forward to the Custodian the original of any such
substitution of liability or assumption agreement, which document shall be added
to the related Mortgage Loan Documents and shall, for all purposes, be
considered a part of such Mortgage Servicing File to the same extent as all
other documents and instruments constituting a part thereof.
The Servicer shall forward to the Custodian or, at the request of the Owner, to
the Owner or its designee, original documents evidencing an assumption,
modification, consolidation or extension of any Mortgage Loan entered into in
accordance with this Agreement within ten (10) Business Days of their execution;
provided, however, that the Servicer shall provide the Custodian with the
certified true copy of any such documents submitted for recordation within two
weeks of its execution, and shall provide the original of any document submitted
for recordation or copy of such document certified by the appropriate public
recording office to be a true and complete copy of the original within ninety
days of its submission for recordation.
Section 6.02.    Satisfaction of Mortgages and Release of Mortgage Servicing
Files. Upon the payment in full of any Mortgage Loan, or the receipt by the
Servicer of a notification that payment in full will be escrowed in a manner
customary for such purposes, the Servicer shall notify the Owner in accordance
with Applicable Regulations that all amounts received or to be received in
connection with such payment which are required to be deposited in the Custodial
Account pursuant to Section 4.04 have been or will be so deposited, and shall
request execution of any document necessary to satisfy the Mortgage Loan and
delivery to it the portion of the Mortgage File held by the Owner or the
Custodian. Upon receipt of such notice, the Owner shall, or shall instruct the
Custodian to, promptly release the related mortgage documents to the Servicer
and the Servicer shall prepare and process any satisfaction or release. The
Owner agrees to use its reasonable efforts to cause the Custodian to deliver to
the Servicer the original Mortgage Note for any Mortgage Loan not later than ten
(10) Business Days after notification, or such earlier time necessary to assure
that the Servicer will not be penalized under Applicable Regulations, following
its receipt of a notice from the Servicer that such a payment in full has been
received or that a notification has been received that such a payment in full
shall be made. The Servicer shall use reasonable efforts to provide a follow-up
notice to the Owner in the event that the Owner (or Custodian, as applicable)
does not provide any such Mortgage Note to the Servicer within five (5) Business
Days following its receipt of such notice from the Servicer to the extent that
the Servicer determines that the Owner would otherwise miss a deadline for
delivery of the satisfaction of such Mortgage Note.
In the event the Servicer grants a satisfaction or release of a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage
(other than in connection with loss mitigation activity related to a defaulted
Mortgage Loan allowed under this Agreement and consistent with Acceptable
Servicing Practices), the Servicer shall, at Owner’s option, remit to or on
behalf of the Owner the actual unpaid principal balance of the related Mortgage
Loan (after taking into account payments received with respect to such Mortgage
Loan), including any accrued and unpaid interest thereon, by deposit thereof in
the Custodial Account or by wire transfer to Owner of immediately available
funds. The Fidelity Bond maintained by the Servicer shall insure the Servicer
against any loss it may sustain with respect to any Mortgage Loan not satisfied
in accordance with the procedures set forth herein.
From time to time and as appropriate for the servicing or foreclosure of each
Mortgage Loan, including for this purpose collection under any Primary Insurance
Policy or LPMI Policy, the Owner or the Custodian, as the case may be, shall,
upon request of the Servicer and delivery to the Owner or the Custodian, as the
case may be, of a servicing receipt signed by a Servicing Officer, release the
Mortgage Loan Documents held by the Owner or the Custodian, as the case may be,
to the Servicer. Such servicing receipt shall obligate the Servicer to return
the related Mortgage documents to the Owner or the Custodian, as the case may
be, when the need therefor by the Servicer no longer exists, unless the Mortgage
Loan has been liquidated and the Liquidation Proceeds relating to the Mortgage
Loan have been deposited in the Custodial Account.
Section 6.03.    Servicing Compensation. As part of its compensation for its
services hereunder, the Servicer shall be entitled to the Servicing Fees payable
with respect to the Mortgage Loans and shall be entitled to withdraw the same
from the Custodial Account or to be paid by the Owner to the extent not
otherwise paid to, or received by, the Servicer. Additionally, the Servicer also
shall be entitled to retain all Ancillary Income paid with respect to each
Mortgage Loan, other than prepayment penalties, which are payable to the Owner.
With respect to any calendar month, in the event there are insufficient funds in
the Custodial Account to pay the Servicer its Servicing Fees or to reimburse the
Servicer for Servicing Advances, within five (5) Business Days following the
related Determination Date, the Servicer shall provide the Owner with an invoice
reflecting all items for which the Servicer is entitled to payment under this
Agreement relating to the prior calendar month, together with customary backup
support evidencing Servicing Advances made and Servicing Fees earned. The Owner
shall remit such unpaid funds to the Servicer within five (5) Business Days from
the date the Owner receives such invoice.


Section 6.04.    Statement of Compliance. Not later than June 30th of each
calendar year commencing in 2016, the Servicer shall deliver to the Owner an
Officer’s Certificate (each, an “Annual Statement of Compliance”) stating, as to
each signatory thereof, that (i) a review of the activities of the Servicer
during the preceding fiscal year of the Servicer and of performance under this
Agreement has been made under such officers’ supervision and (ii) to the best of
such officer’s knowledge, based on such review, the Servicer has fulfilled all
of its obligations under this Agreement in all material respects throughout such
year, or, if there has been a default in the fulfillment of any such obligation
in any material respect, specifying each such default known to such officer and
the nature and status thereof.
Section 6.05.    Annual Independent Certified Public Accountants’ Servicing
Report.
(a)    The Servicer shall deliver to the Owner, not later than June 30th of each
year commencing in 2016, at its expense, from a firm of independent public
accountants which is a member of the American Institute of Certified Public
Accountants, a statement to the Owner to the effect that such firm has examined
certain documents and records relating to the servicing of residential mortgage
loans by the Servicer during the preceding fiscal year of the Servicer and that
such firm is of the opinion that the provisions of this or similar Agreements
have been complied with, and that, on the basis of such examination conducted
substantially in compliance with the Uniform Single Attestation Program for
Mortgage Bankers, nothing has come to their attention which would indicate that
such servicing has not been conducted in compliance therewith, except for (i)
such exceptions as such firm shall believe to be immaterial, and (ii) such other
exceptions as shall be set forth in such statement.
(b)    In lieu of the statement required pursuant to clause (a) above, the
Servicer may provide the Owner with (i) a report (in form and substance
reasonably satisfactory to the Owner) regarding the Servicer’s assessment of
compliance with the Servicing Criteria during the preceding fiscal year, as
required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB, and (ii) a report of a registered public accounting firm
reasonably acceptable to the Owner that attests to, and reports on, the
assessment of compliance made by the Servicer and delivered pursuant to the
preceding clause (b)(i), which attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act. By providing the Owner a copy of each report set forth in this
clause (b) on an annual basis as described above, the Servicer shall be
considered to have fulfilled its obligations under this Subsection 6.05.
Section 6.06.    Reports of Foreclosures and Abandonment of Mortgaged Property.
The Servicer shall file, or cause to be filed, the information returns with
respect to the receipt of mortgage interest received in a trade or business, the
reports of foreclosures and abandonments of any Mortgaged Property and the
information returns relating to cancellation of indebtedness income with respect
to any Mortgaged Property required by Sections 6050H, 6050J, 6050P and any
comparable or successor provisions of the Code, respectively. Such reports shall
be in form and substance sufficient to meet the reporting requirements imposed
by Sections 6050H, 6050J, 6050P of the Code and any comparable or successor
provisions.
Section 6.07.    Compliance with Privacy Laws.
(a)    The Servicer shall comply with Applicable Law relating to privacy rights
in connection with its performance under this Agreement including, without
limitation, the GLBA as well as any Applicable Regulations relating to the
protection or security of Consumer Information (the "Privacy Laws"). The
Servicer agrees and acknowledges that as to all Consumer Information received or
obtained by it with respect to any Mortgagor, the Servicer is hereby prohibited
from disclosing or using any such information internally other than to carry out
the express provision of this Agreement.
(b)    Each party shall implement such physical and other security measures as
shall be necessary to (a) ensure the security and confidentiality of Consumer
Information which it has possession of or control over, (b) protect against any
threats or hazards to the security and integrity of such Consumer Information,
and (c) protect against any unauthorized access to or use of such Consumer
Information.
(c)    Each party shall notify the other party immediately (i.e., within
twenty-four (24) hours) following discovery of any suspected breach or
compromise of the security, confidentiality, or integrity of any Consumer
Information. Each party shall provide follow-up written notification within one
(1) Business Day to the other party in accordance with Section 10.04. Written
notification provided pursuant to this clause (c) shall include a brief summary
of the available facts, the status of the such party's investigation, and, in
the case of the Servicer, if known, the potential number of Mortgagors affected,
if applicable.
Section 6.08.    Reporting. With respect to the period that the related Mortgage
Loans are being serviced by the Servicer, the Servicer shall prepare promptly
each report required by Applicable Regulations including reports to be delivered
to all governmental agencies having jurisdiction over the servicing of the
Mortgage Loans and the Escrow Accounts, shall execute such reports or, if the
Owner must execute such reports, shall deliver such reports to the Owner for
execution prior to the date on which such reports are due and shall file such
reports with the appropriate Persons. The Servicer shall timely prepare and
deliver to the appropriate Persons Internal Revenue Service forms 1098, 1099 and
1099A (or any similar replacement, amended or updated Internal Revenue Service
forms) relating to any Mortgage Loan for the time period such Mortgage Loan has
been serviced by the Servicer. The Owner shall be solely responsible for filing
any other forms including, without limitation and to the extent applicable,
forms 1041 and K-1 or any similar replacement, amended or updated Internal
Revenue Service forms. The reports to be provided under this section shall cover
the period through the end of the month following the termination of this
Agreement or, in the case of reports to be sent to the Internal Revenue Service,
the end of the calendar year following termination of the Agreement. To the
extent it is an Acceptable Servicing Practice, the Servicer shall promptly
prepare all reports or other information required to respond to any inquiry
from, or give any necessary instructions to, any mortgage insurer, provider of
hazard insurance or other insurer or guarantor, taxing authority, tax service,
or the Mortgagor.
Section 6.09.    Fair Credit Reporting Act. With respect to each Mortgage Loan,
the Servicer shall fully furnish, in accordance with the Fair Credit Reporting
Act and its implementing regulations, accurate and complete information (e.g.,
favorable and unfavorable) on its borrower credit files to Equifax, Experian and
Trans Union Credit Information Company or their successors on a monthly basis.
Section 6.10.    Sanctions Lists; Suspicious Activity Reports.
(b)    The Servicer shall screen all existing Mortgagors and related mortgage
participants upon any update to the Sanction Lists. Additionally, the Servicer
will screen, or take appropriate steps to ensure any Vendor engaged by the
Servicer will screen applicable wire and ACH transactions against the Sanctions
Lists. The Servicer’s policies and procedures shall detail steps (i) to identify
and resolve potential matches against the Sanction Lists, (ii) to escalate all
potential matches to the Owner for mandatory review, and (iii) required for
record retention in accordance with Applicable Law.
(c)    The Servicer shall maintain, policies, procedures, training and internal
controls reasonably designed to detect and investigate potential suspicious
activity and fraud by Mortgagors and related mortgage participants in compliance
with the requirements of this Section 6.10. The Servicer will promptly disclose
to the Owner potentially suspicious or unusual activity detected as part of the
services performed on behalf of the Owner. The Servicer shall coordinate the
filing of any necessary Suspicious Activity Reports (“SARs”) with respect to the
Mortgagors and related mortgage participants with the Owner, if appropriate, and
will maintain records of all such SARs filed and investigations performed in
accordance with Applicable Law. The Servicer shall maintain reasonably adequate
policies and procedures detailing steps (i) to conduct investigations in a
timely manner that is consistent with Applicable Law, (ii) to maintain
appropriate records for reviews, investigations and escalations, and (iii) if
applicable, to review requests made pursuant to Section 314(a) of the USA
Patriot Act through the Financial Crimes Enforcement Network.
(d)    On a case-by-case basis, the Owner may request additional documentation
from the Servicer as it relates to the requirements and subject matter of this
Section 6.10 if such documentation is warranted to address potential law
enforcement requests, regulatory inquiries, compliance testing, and any general
inquiry and the Servicer agrees to fully cooperate with the Owner in obtaining
and providing such additional information.
ARTICLE VII    

THE SERVICER
Section 7.01.    Indemnification; Third Party Claims.
(c)     Subject to Section 7.03, the Servicer agrees to indemnify the Owner and
its present and former officers, directors, employees and agents and hold them
harmless against any and all claims, losses, penalties, fines, forfeitures,
legal fees (including legal fees incurred in connection with the enforcement of
the Servicer’s indemnification obligation under this Section 7.01) and related
costs, judgments, and any other costs, fees and expenses that the Owner or such
Persons may sustain in any way which arise from (i) the failure of the Servicer
to perform its duties and service the Mortgage Loans in strict compliance with
the terms of this Agreement or (ii) the breach of any representation, warranty,
covenant or agreement made by the Servicer hereunder. The Servicer shall not be
liable, and assumes no liability, arising out of any act or omission to act of
any servicer or sub-servicer (other than the Servicer), owner or originator of
the Mortgage Loans or REO Properties before the related Servicing Transfer Date.
Furthermore, the Servicer shall not be liable to the Owner with respect to
action taken by the Servicer, or for refraining from taking any action, with
respect to any Mortgage Loan or REO Property at and in conformity with the
written direction of the Owner or for liability caused by or resulting from a
delay occasioned by the Owner’s objection to a proposal by the Servicer
hereunder, or for any liability caused by or resulting from the Owner’s breach
of a representation or warranty herein or for any liability incurred by reason
of the Owner’s willful misfeasance, bad faith or negligence in acting or
refraining from acting or any failure of performance.
(d)    The Owner agrees to indemnify the Servicer and its respective present and
former officers, directors, employees and agents and hold them harmless against
any and all claims, losses, penalties, fines, forfeitures, legal fees (including
legal fees incurred in connection with the enforcement of the Owner’s
indemnification obligation under this Section 7.01) and related costs,
judgments, and any other costs, fees and expenses that the Servicer or such
Persons may sustain in any way which arise from or are in connection with (i)
the breach of any representation, warranty, covenant or agreement made by the
Owner hereunder, (ii) any actions or omissions in respect of any Mortgage Loan
or REO Property of any prior servicer or sub-servicer (other than the Servicer),
owner or originator of a Mortgage Loan or REO Property and (iii) the Servicer’s
taking of any action, or refraining from the taking of any action, with respect
to any Mortgage Loan or REO Property at the written direction of the Owner.
(e)    Promptly after receipt by an indemnified party under this Section 7.01 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7.01, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
the indemnifying party from any liability which it may have to any indemnified
party under this Section 7.01, except to the extent that it has been prejudiced
in any material respect, or from any liability which it may have, otherwise than
under this Section 7.01. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party; provided that if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
or parties shall have reasonably concluded that there may be legal defenses
available to it or them and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, then the
indemnified party or parties shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of its election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party for
expenses incurred by the indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
connection with the assertion of legal defenses in accordance with the proviso
to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with one local counsel, if applicable), approved by
the Owner in the case of subsection (a), (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action or (iii) the indemnifying party has authorized in
writing the employment of counsel for the indemnified party at the expense of
the indemnifying party; and except that, if clause (i) or (iii) is applicable,
such liability shall be only in respect of the counsel referred to in such
clause (i) or (iii).
Section 7.02.    Merger or Consolidation of the Servicer. The Servicer will keep
in full effect its existence, rights and authorizations to service the Mortgage
Loans in all states in which Mortgaged Property is located, and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is, or shall be, necessary to protect the validity and
enforceability of this Agreement or any of the Mortgage Loans and to perform its
duties under this Agreement.
Any Person into which the Servicer may be merged or consolidated, or any
corporation, limited liability company or other entity resulting from any
merger, conversion or consolidation to which the Servicer shall be a party, or
any Person succeeding to the business of the Servicer, or any Person acquiring
all or substantially all of the assets of the Servicer, shall be the successor
of the Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or surviving
party (i) be an established mortgage loan servicing institution that is a Fannie
Mae or Freddie Mac approved seller/servicer in good standing and (ii) have a net
worth of not less than $15,000,000.
Section 7.03.    Limitation on Liability of the Servicer and Others. Except as
otherwise provided in Section 7.01, neither the Servicer nor any of the
directors, officers, employees or agents of the Servicer shall be liable to the
Owner for any action taken or for refraining from the taking of any action in
good faith pursuant to this Agreement, or for errors in judgment; provided,
however, that this provision shall not protect the Servicer or any such person
against any failure to perform its obligations in strict compliance with this
Agreement. The Servicer and any director, officer, employee or agent of the
Servicer may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.
The Servicer shall be entitled to rely upon any notice, document,
correspondence, request, directives or other communication received by it from
the Owner that the Servicer believes to be genuine and to have been signed or
presented by an authorized officer or representative of the Owner, and shall not
be obligated to inquire as to the authority or power of any Person so executing
or presenting any notice, document, correspondence, request, directive or other
communication or as to the truthfulness of any statements therein. Except as
otherwise set forth herein, the Servicer shall not be under any obligation to
appear in, prosecute or defend any legal action which is not incidental to its
duties to service the Mortgage Loans in accordance with this Agreement and which
in its opinion may involve it in any expenses or liability; provided, however,
that the Servicer may undertake any such action which it may deem necessary or
desirable in respect to this Agreement and the rights and duties of the parties
hereto. In such event, the reasonable legal expenses and reasonable costs of
such action and any liability resulting therefrom shall be expenses, costs and
liabilities for which the Owner will be liable, and the Servicer shall be
entitled to be reimbursed therefor from the Owner upon written demand.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
HERETO THAT NO PARTY HERETO SHALL BE LIABLE TO ANY OTHER PARTY HERETO FOR ANY
SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES WHATSOEVER, WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR ANY OTHER LEGAL OR EQUITABLE
PRINCIPLES; PROVIDED, THAT, THE FOREGOING PROVISION SHALL NOT LIMIT OR RELIEVE
ANY PARTY HERETO OF ANY OBLIGATION UNDER THIS AGREEMENT TO INDEMNIFY ANY OTHER
PARTY HERETO AGAINST ANY DAMAGES IMPOSED UPON SUCH PARTY BY A FINAL ORDER OF ANY
COURT OF COMPETENT JURISDICTION IN CONNECTION WITH ANY LEGAL ACTION BROUGHT
AGAINST SUCH PARTY HERETO BY ANY THIRD PARTY.
Section 7.04.    Transactions with Related Persons. In carrying out its
obligations and duties under this Agreement, the Servicer may not contract with
its affiliates without the prior written consent of the Owner to the extent the
costs or fees for providing services by such affiliates shall be reimbursable by
the Owner hereunder.
Section 7.05.    Servicer Not to Resign. The Servicer shall not assign this
Agreement or resign from the obligations and duties hereby imposed on it except:
(a) as otherwise set forth in this Agreement; (b) by mutual consent of the
Servicer and the Owner; or (c) upon the determination that its duties hereunder
are no longer permissible under Applicable Regulations and such incapacity
cannot be cured by the Servicer; provided, however, that the Servicer shall not
be entitled to any Deboarding Fees or Termination Fees in connection with a
resignation pursuant to this clause (c). Any such determination permitting the
resignation of the Servicer shall be evidenced by an opinion of counsel to such
effect delivered to the Owner, which opinion of counsel shall be in form and
substance acceptable to the Owner. No such resignation shall become effective
until a successor shall have assumed the Servicer’s responsibilities and
obligations hereunder in the manner provided in Section 10.01.
ARTICLE VIII    

DEFAULT
Section 8.01.    Events of Default. Each of the following shall constitute an
Event of Default by the Servicer:
(b)    any failure by the Servicer to remit to the Owner any payment required to
be made under the terms of this Agreement which continues unremedied for a
period of one (1) Business Day after the date upon which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Servicer by the Owner;
(c)    any failure by the Servicer duly to observe or perform in any material
respect any other of the covenants or agreements on the part of the Servicer set
forth in this Agreement which continues un-remedied for a period of thirty (30)
days after the date on which written notice of such failure, requiring the same
to be remedied, shall have been given to the Servicer by the Owner;
(d)    a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Servicer and such decree or order
shall have remained in force undischarged or unstayed for a period of sixty
(60) days;
(e)    the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
the Servicer or of or relating to all or substantially all of its property;
(f)    the Servicer ceases to meet the qualifications of a Fannie Mae or Freddie
Mac servicer and such approvals are not reinstated within thirty (30) days;
(g)    the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations; or
(h)    any failure by the Servicer to maintain the material licenses to do
business in any jurisdiction where the Mortgaged Property is located, but only
to the extent such non-qualification materially and adversely affects such
Party’s ability to perform its obligations hereunder;
then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Owner, by notice in writing to the Servicer may, in
addition to whatever rights the Owner may have at law or in equity to damages,
including injunctive relief and specific performance, terminate all the rights
and obligations of the Servicer as servicer under this Agreement in accordance
with Section 9.04. On or after the receipt by the Servicer of such written
notice, all authority and power of the Servicer to service the Mortgage Loans
under this Agreement shall on the date set forth in such notice pass to and be
vested in the successor appointed pursuant to Section 10.01.
Section 8.02.    Waiver of Defaults. The Owner may waive any default by the
Servicer in the performance of its obligations hereunder and its consequences.
Upon any such waiver of a past default, such default shall cease to exist, and
any Event of Default arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement. No such waiver shall extend to any subsequent
or other default or impair any right consequent thereon except to the extent
expressly so waived.
ARTICLE IX    

TERM; TERMINATION
Section 9.01.    Term. This Agreement shall not be subject to a specific term;
provided, however, that in the event the Owner elects to terminate this
Agreement with respect to all of the Mortgage Loans without cause pursuant to
Section 9.03(a) prior to the end of twenty-four (24) month period commencing on
the date of this Agreement, the Owner shall pay the Servicer the applicable
Termination Fee.
Section 9.02.    Termination. This Agreement shall terminate upon any of the
following: (i) the later of the final payment or other liquidation (or any
advance with respect thereto) of the last Mortgage Loan or the disposition of
any remaining REO Property and the remittance of all funds due hereunder; (ii)
the mutual consent of the Servicer and the Owner in writing; (iii) termination
by the Servicer or the Owner with or without cause under the terms of this
Agreement; (iv) with respect to the related Mortgage Loans, a Securitization
Transaction pursuant to Section 10.13; or (v) as soon as practicable, but no
longer than thirty (30) days, after the expiration or earlier termination of
that certain Asset Management Agreement, dated as of December 21, 2012, between
Altisource Residential Corporation and Altisource Asset Management Corporation.
The termination of this Agreement pursuant to this Article IX shall not release
either party from liability for its own misrepresentation or for any breach by
it of any covenant, agreement, representation or warranty herein arising prior
to such termination.
Section 9.03.    Termination Without Cause.
(a)    The Owner may terminate, at its sole option, any rights the Servicer may
have hereunder, without cause, as provided in this Section 9.03(a) with respect
to one or more Mortgage Loans upon sixty (60) days prior written notice to the
Servicer. In the event that the Servicer is terminated pursuant to this Section
9.03(a), the Owner shall, subject to Section 9.01, (i) pay the Servicer an
amount equal to (1) the applicable Deboarding Fees and (2) all outstanding
Servicing Advances and Servicing Fees (to the extent earned) and (ii) the Owner
shall be responsible for all Servicing Transfer Costs and shall reimburse the
Servicer for all Servicing Transfer Costs incurred by the Servicer within ten
(10) Business Days of receipt of an invoice for such costs.
(b)    Other than during the twelve (12) month period following the date of this
Agreement, the Servicer may terminate, at its sole option, its obligations under
this Agreement upon ninety (90) days prior written notice. Any such notice of
termination shall be in writing and delivered to the Owner by registered mail as
provided in Section 10.04. If the event the Servicer terminates this Agreement
pursuant to this Section 9.03(b), (i) the Owner shall pay the Servicer all
outstanding Servicing Advances and Servicing Fees (to the extent earned), but
the Servicer shall not be entitled to any Deboarding Fees or Termination Fees
and (ii) the Servicer shall be responsible for all Servicing Transfer Costs and
shall reimburse the Owner for all Servicing Transfer Costs incurred by the Owner
within ten (10) Business Days of receipt of an invoice for such costs.
Section 9.04.    Termination with Cause. So long as an Event of Default shall
have occurred and shall not have been remedied, the Owner, by notice in writing
to the Servicer, may, in addition to whatever rights such party may have at law
or equity to damages, including injunctive relief and specific performance,
terminate all the rights and obligations of the Servicer under this Agreement.
In the event the Owner terminates Servicer pursuant to this Section 9.04, (i)
the Owner shall pay the Servicer all outstanding Servicing Advances and
Servicing Fees (to the extent earned), but the Servicer shall not be entitled to
any Deboarding Fees or Termination Fees and (ii) the Servicer shall be
responsible for all Servicing Transfer Costs and shall reimburse the Owner for
all Servicing Transfer Costs incurred within ten (10) Business Days of receipt
of an invoice for such costs.
Section 9.05.    Transfer Procedures. In the event the Servicer is replaced or
otherwise transfers servicing with respect to one or more Mortgage Loans
pursuant to the terms of this Agreement, the Servicer agrees to cooperate with
the Owner and with any party designated as the successor servicer or subservicer
in transferring the servicing to such successor servicer. In addition, the
Servicer shall be responsible for notifying the related mortgagors of any
transfer of servicing in accordance with the requirements of the RESPA and the
Cranston Gonzalez National Affordable Housing Act of 1990. On or before the
Transfer Date with respect to one or more Mortgage Loans, the Servicer shall
prepare, execute and deliver to the successor servicer any and all documents and
other instruments, place in such successor’s possession all Mortgage Loan
Documents necessary or appropriate to effect the purposes of such notice of
termination, including but not limited to the transfer and endorsement or
assignment of the related Mortgage Loans and related documents. If such transfer
of servicing relates to a termination of the Servicer pursuant to Section
7.05(c), Section 9.03(b) or Section 9.04, such actions shall be undertaken at
the Servicer’s sole expense, but shall otherwise be at the sole expense of the
Owner. The Servicer shall reasonably cooperate with the Owner and the successor
servicer in effecting the termination of the Servicer’s responsibilities and
rights hereunder with respect to one or more Mortgage Loans.
In the event of a servicing transfer to a successor servicer, the Servicer shall
comply with all Applicable Regulations with respect to servicing transfers. In
addition, the Servicer shall comply with the CFPB’s rules and/or guidelines with
respect to servicing transfers, including without limitation its Bulletin 2014-1
issued on August 19, 2014. The Servicer and the Owner shall provide all
reasonable cooperation and assistance as may be requested by the other party in
connection with compliance with such rules and/or guidelines. The Servicer and
the Owner shall cooperate after the applicable Transfer Date to promptly resolve
all customer complaints, disputes and inquiries related to activities that
occurred prior to such transfer date or in connection with the transfer of
servicing.
The Servicer shall be entitled to be reimbursed for all unreimbursed Servicing
Advances and accrued and unpaid Servicing Fees, to the extent earned, and for
any trailing expenses representing Servicing Advances for which invoices are
received after the Transfer Date within ten (10) Business Days of receipt of
invoices for such amounts.
ARTICLE X    

MISCELLANEOUS PROVISIONS
Section 10.01.    Successor to the Servicer. Prior to the termination of the
Servicer’s responsibilities and duties under this Agreement pursuant to Section
7.05, 8.01 or Article IX, the Owner shall succeed to and assume all of the
Servicer’s responsibilities, rights, duties and obligations under this Agreement
or appoint a successor which shall succeed to all rights and assume all of the
responsibilities, duties and liabilities of the Servicer under this Agreement
prior to the termination of the Servicer’s responsibilities, duties and
liabilities under this Agreement. In connection with such appointment and
assumption, the Owner may make such arrangements for the compensation of such
successor out of payments on Mortgage Loans as it and such successor shall
agree. In the event that the Servicer’s duties, responsibilities and liabilities
under this Agreement should be terminated pursuant to the aforementioned
Sections, the Servicer shall discharge such duties and responsibilities during
the period from the date it acquires knowledge of such termination until the
effective date thereof with the same degree of diligence and prudence which it
is obligated to exercise under this Agreement, and shall take no action
whatsoever that might impair or prejudice the rights or financial condition of
its successor. The resignation or removal of the Servicer pursuant to the
aforementioned Sections shall not become effective until the Owner succeeds to
or a successor is appointed pursuant to this Section 10.01.
Any termination or resignation of the Servicer or termination of this Agreement
shall not affect any claims that the Owner may have against the Servicer, or any
claims that the Servicer may have against the Owner, arising prior to any such
termination or resignation.
The Servicer shall timely deliver to the successor the funds in the Custodial
Account and the Escrow Account and the Mortgage Servicing Files and Mortgage
Notes, if any, and related documents and statements held by it hereunder and the
Servicer shall account for all funds. The Servicer shall comply with Section
9.05 and execute and deliver such instruments and do such other things all as
may reasonably be required to more fully and definitely vest and confirm in the
successor all such rights, powers, duties, responsibilities, obligations and
liabilities of the Servicer.
If any of the Mortgage Loans are MERS Designated Mortgage Loans, in connection
with the termination or resignation of the Servicer hereunder, the Servicer
shall cooperate with the successor servicer either (x) in causing MERS to
execute and deliver an assignment of Mortgage in recordable form to transfer the
Mortgage from MERS to the Owner and to execute and deliver such other notices,
documents and other instruments as may be necessary or desirable to effect a
transfer of such Mortgage Loan or subservicing of such Mortgage Loan on the MERS
System to the successor servicer or (y) in causing MERS to designate on the MERS
System the successor servicer as the subservicer of such Mortgage Loan.
Section 10.02.    Amendment. This Agreement may be amended from time to time by
the Servicer and the Owner by written agreement signed by the Servicer and the
Owner.
Section 10.03.    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING OUT OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

-iv-

--------------------------------------------------------------------------------




Section 10.04.    Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed conclusively to have been given if
personally delivered at or mailed by registered mail, postage prepaid, and
return receipt requested or transmitted by email and confirmed by a similar
mailed writing:
(i)    in the case of the Servicer:
Servis One, Inc. d/b/a BSI Financial Services
1425 Greenway Drive, Suite 400,
Irving, Texas 75038
Attention: Gagan Sharma, President and CEO
Email: gagan@bsifinancial.com

with a copy to:
Servis One, Inc. d/b/a BSI Financial Services
1425 Greenway Drive, Suite 400,
Irving, Texas 75038
Attention: General Counsel
Email: jdorchuck@bsifinancial.com
(ii)    in the case of an Owner:
Altisource Residential, L.P.,
c/o Altisource Asset Management Corporation
402 Strand Street
Frederiksted, VI 00840-3531
Attention: Corporate Secretary
Email: Stephen.Gray@AltisourceAMC.com
or such other address as may hereafter be furnished to the other party by like
notice.
Section 10.05.    Severability Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, the invalidity of any such covenant, agreement,
provision or term of this Agreement shall in no way affect the validity or
enforceability of the other provisions of this Agreement; provided, however,
that if the invalidity of any covenant, agreement or provision shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate in good faith to develop a structure the economic effect
of which is identical to the economic effect of this Agreement.
Section 10.06.    Exhibits. The exhibits of this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
Section 10.07.    General Interpretive Principles. For purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
(i)    the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
(ii)    accounting terms not otherwise defined herein have the meaning assigned
to them in accordance with generally accepted accounting principles;
(iii)    references herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs,” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;
(iv)    a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
(v)    the words “herein,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
and
(vi)    the term “include” or “including” shall mean without limitation by
reason of enumeration.
Section 10.08.    Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, (i) consents, waivers and
modifications which may hereafter be executed, (ii) documents received by any
party at the closing, and (iii) financial statements, certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
Section 10.09.    Provision of Information. In addition to the reports required
under Section 5.02 during the term of this Agreement, the Servicer shall furnish
to the Owner such other periodic, special, or other reports or information,
whether or not provided for herein, as shall be necessary, reasonable, and
appropriate with respect to the Owner or the purposes of this Agreement. All
such other reports or information shall be provided by and in accordance with
all reasonable instructions and directions which the Owner may give. The
Servicer shall notify the Owner with respect to the estimated cost of preparing
any such other reports prior to their preparation. If any such other reports or
information require the Servicer to perform any additional programming functions
to prepare such reports or information, the costs to prepare such reports or
information shall be a Servicing Advance and the Servicer shall be reimbursed
for such Servicing Advances pursuant to Section 4.05(ii).
Section 10.10.    Further Assurances. Each party to this Agreement agrees to
execute and deliver such instruments and take such actions as the other party
may, from time to time, reasonably request to effect the purpose and carry out
the terms of this Agreement.
Section 10.11.    No Solicitations. From and after the related Servicing
Transfer Date, the Servicer agrees that it will not take any action or permit or
cause any action to be taken by any of its agents or affiliates, or by any
independent contractors on the Servicer’s behalf, to personally, by telephone or
mail, solicit the Mortgagor under any Mortgage Loan to refinance a Mortgage Loan
without the prior written consent of the Owner. Notwithstanding the foregoing,
it is understood and agreed that the following shall not constitute
solicitations under this Section 10.11: (i) promotions undertaken by the
Servicer or any affiliate thereof which are directed to the general public at
large, including, without limitation, mass mailing based on commercially
acquired mailing lists, newspaper, radio, Internet and television
advertisements; and (ii) any solicitations made as part of a loss mitigation
strategy for any defaulted Mortgage Loan.
Section 10.12.    Financial Statements; Servicing Facilities. In connection with
marketing the Mortgage Loans, the Servicer shall make available to the Owner or
any prospective purchaser a knowledgeable financial or accounting officer for
the purpose of answering questions respecting recent developments affecting the
Servicer or the financial statements of the Servicer (to the extent such
information is generally available to the public), and to permit any prospective
purchaser, upon reasonable written notice to the Servicer and at a reasonable
time during normal hours of operation for the Servicer, to inspect the
Servicer’s servicing facilities for the purpose of satisfying such prospective
purchaser that the Servicer has the ability to service the Mortgage Loans and
REO Properties in accordance with the provisions of this Agreement.
Section 10.13.    Reconstitution. The Servicer and the Owner agree that with
respect to some or all of the Mortgage Loans, the Owner may effect one or more
Whole Loan Transfers, and/or one or more Securitization Transactions. With
respect to each Whole Loan Transfer or Securitization Transaction, as the case
may be, entered into by the Owner, the Servicer agrees:
(i)    to fully cooperate with the Owner and any prospective purchaser with
respect to all reasonable requests and due diligence procedures including,
without limitation, making a senior officer or officers of the Servicer
available to participate in due diligence calls and meetings with rating
agencies, bond insurers and such other parties as the Owner shall designate; to
participate in meetings with prospective purchasers of the Mortgage Loans or
interests therein, and providing information reasonably requested by such
purchasers; and to reasonably cooperate with each applicable Rating Agency and
any third-party due diligence provider in any requested pre-securitization
loan-level review of the applicable Mortgage Loans and to provide any due
diligence reports with respect to the Mortgage Loans and the Servicer that are
reasonably requested by any applicable Rating Agency pre- or
post-securitization.
(ii)    to execute any applicable Reconstitution Agreements and other agreements
including, without limitation, indemnification and contribution agreements, that
are mutually agreed upon by the Servicer and the other parties thereto;
(iii)    to deliver to the Owner for inclusion in any prospectus or other
offering material such publicly available information regarding the Servicer,
its financial condition and its mortgage loan delinquency, foreclosure and loss
experience and any additional information reasonably requested by the Owner
(collectively, the “Servicer Information”), and to indemnify the Owner and its
affiliates for material misstatements or omissions contained in such
information;
(iv)    to deliver such statements and audit letters of reputable, certified
public accountants pertaining to the Servicer Information as shall be reasonably
requested by the Owner;
(v)    to cooperate with the Owner and any prospective purchaser with respect to
the preparation, endorsement, assignment, or delivery, as the case may be, of
any of the Mortgage Loan Documents and other related documents, with respect to
servicing requirements reasonably requested by the rating agencies and credit
enhancers;
(vi)    in connection with any Securitization Transaction, to execute a pooling
and servicing agreement, which pooling and servicing agreement may, at the
Owner’s direction, contain contractual provisions including, but not limited to,
a customary certificate payment delay, servicer advances of delinquent scheduled
payments of principal and interest through liquidation (unless deemed
non-recoverable) and prepayment interest shortfalls (to the extent of the
monthly servicing fee payable thereto), servicing representations and warranties
which in form and substance conform to the representations and warranties in
this Agreement and to secondary market standards for securities backed by
mortgage loans and property similar to the Mortgage Loans and such provisions
with regard to servicing responsibilities, investor reporting, segregation and
deposit of principal and interest payments, custody of the Mortgage Loans, and
other covenants as are required by the Owner and one or more Rating Agencies. If
the Owner deems it advisable at any time to pool the Mortgage Loans with other
mortgage loans for the purpose of resale or securitization, the Servicer agrees
to execute one or more servicing agreements between itself and a master servicer
designated by the Owner at the Owner’s sole discretion, and/or one or more
servicing agreements among the Servicer, the Owner and a trustee designated by
the Owner at the Owner’s sole discretion, such agreements in each case
incorporating terms and provisions substantially identical to those described in
this paragraph; and
(vii)    to negotiate and execute a credit risk management agreement with a
credit risk manager designated by the Owner at the Owner’s sole discretion.
The Owner agrees to reimburse the Servicer for all reasonable out-of-pocket
costs and expenses (including reasonable legal fees) incurred by the Servicer in
connection with assisting the Owner with effecting any Whole Loan Transfer or
Securitization Transaction as contemplated herein. All Mortgage Loans not sold
or transferred pursuant to a Whole Loan Transfer or Securitization Transaction
shall be subject to this Agreement and shall continue to be serviced in
accordance with the terms of this Agreement and with respect thereto this
Agreement shall remain in full force and effect.
Section 10.14.    Jurisdiction; Waiver of Jury Trial. Each of the Owner and the
Servicer hereby irrevocably submits to the non-exclusive jurisdiction of the
courts of the State of New York sitting in the borough of Manhattan and the
Federal Courts of the United States of America for the Southern District of New
York and any appellate court thereof in any action or proceeding arising out of
or relating to this Agreement, and each of the Owner and the Servicer hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or in such Federal court.
Each of the Owner and the Servicer hereby irrevocably consents to the fullest
extent permitted under Applicable Regulations, to the service of any summons and
complaint and any other process by the mailing of copies of such process to them
at their respective address specified in this Agreement. Each of the Owner and
the Servicer hereby agrees, to the fullest extent permitted under Applicable
Regulations, that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, EACH OF THE OWNER AND THE SERVICER HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
Section 10.15.    Assignment by the Owner. The Owner shall have the right,
without the consent of the Servicer, to assign, in whole or in part, its
interest under this Agreement with respect to some or all of the Mortgage Loans
and/or REO Properties, and designate any Person to exercise any rights of the
Owner hereunder, and the assignee or designee shall accede to the rights, and
shall assume all of obligations hereunder, of the Owner with respect to such
Mortgage Loans and the REO Properties, including, without limitation the
obligation to reimburse the Servicer for any Servicing Advances, with respect to
the period following the date of assignment. All references to the Owner in this
Agreement shall be deemed to include its assignee or designee.
Section 10.16.    Limitation on Assignment by the Servicer. The Owner has
entered into this Agreement with the Servicer and, if applicable, subsequent
purchasers will purchase the Mortgage Loans in reliance upon the independent
status of the Servicer, and the representations as to the adequacy of its
servicing facilities, plant, personnel, records and procedures, its integrity,
reputation and financial standing, and the continuance thereof. Therefore, the
Servicer shall not assign this Agreement or the servicing hereunder or delegate
its rights or duties hereunder or any portion hereof without the prior written
consent of the Owner, except: (a) as otherwise provided for in this Agreement,
or (b) the Servicer, without the consent of the Owner, may retain third party
contractors to perform certain servicing and loan administration functions,
including without limitation, hazard insurance administration, tax payment and
administration, flood certification and administration, collection services and
similar functions; provided, that the retention of such contractors by the
Servicer shall not limit the obligation of the Servicer to service the Mortgage
Loans pursuant to the terms and conditions of this Agreement.
Section 10.17.    Compliance with REMIC Provisions. If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Properties are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contributions” to a REMIC set forth in Section 860G(d) of the Code) unless the
Servicer has received an opinion of counsel (at the expense of the party seeking
to take such action) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.
Section 10.18.    Confidentiality.
(a)    In connection with this Agreement, the Servicer on one hand and the Owner
on the other, intend to disclose to each other and their respective officers,
agents, advisors, directors, representatives and employees (“Representatives”)
certain information regarding the operation, businesses, properties, finances,
contractual relationships, policies, procedures and practices of the Servicer
and its affiliates on one hand and Owner on the other. The terms of this
Agreement and any and all such information disclosed by the Servicer and/or its
agents or advisors to the Owner or its Representatives on one hand and by the
Owner and/or its agents or advisors to the Servicer or its respective
Representatives, whether before or after the date of this Agreement and whether
oral or written in whatever form provided, is hereinafter referred to as
“Confidential Information.” Such Confidential Information shall remain the sole
property of the Servicer on one hand and the Owner on the other, as applicable
and shall be used and handled in accordance with the terms and conditions set
forth in this Agreement.
(b)    Notwithstanding anything to the contrary herein, the term Confidential
Information shall not include any such information that is or becomes available
on a non-confidential basis from a source other than the Servicer on one hand or
the Owner on the other or is or becomes generally available to the public other
than as a result of an unauthorized disclosure by the Owner or its
Representatives on one hand or the Servicer or its Representatives on the other.
(c)    Without the Servicer’s prior written consent, the Owner shall not, or
permit any of its Representatives to, disclose to any person or entity the fact
that the Servicer has made any Confidential Information available to the Owner,
except to the extent that it is appropriate to do so in working with legal
counsel, auditors and taxing authorities.
(d)    Without the Owner’s prior written consent, the Servicer shall not, or
permit any of its Representatives to, disclose to any person or entity the fact
that the Owner has made any Confidential Information available to the Servicer,
except to the extent that it is appropriate to do so in working with legal
counsel, auditors and taxing authorities.
(e)    The Owner may disclose any part or portion of the Confidential
Information that the Owner is required to disclose pursuant to Applicable
Regulations, rule, regulation, subpoena, or similar court process; provided,
that the Owner shall (i) notify, to the extent permitted under law, the Servicer
in writing prior to any such disclosure so as to provide the Servicer with a
reasonable opportunity to seek to enjoin, prevent, stay or defer such
disclosures, (ii) to the extent permissible under law, consult and cooperate
with the Servicer as to the content, nature, and timing of such disclosure, and
(iii) in the event a protective order or another remedy is not timely obtained,
disclose only such part or portion of such Confidential Information as is
reasonably required pursuant to such law, rule, regulation, subpoena, or other
similar process. The Owner and its Representatives shall reasonably cooperate
with any of the Servicer’s efforts to obtain reasonable assurance that
confidential treatment will be accorded the Confidential Information so
disclosed.
(f)    The Servicer may disclose any part or portion of the Confidential
Information that the Servicer is required to disclose pursuant to Applicable
Regulations, rule, regulation, subpoena, or similar court process; provided,
that the Servicer shall (i) notify, to the extent permitted under law, the Owner
in writing prior to any such disclosure so as to provide the Owner with a
reasonable opportunity to seek to enjoin, prevent, stay or defer such
disclosures, (ii) to the extent permissible under law, consult and cooperate
with the Owner as to the content, nature, and timing of such disclosure, and
(iii) in the event a protective order or another remedy is not timely obtained,
disclose only such part or portion of such Confidential Information as is
reasonably required pursuant to such law, rule, regulation, subpoena, or other
similar process. The Servicer and its Representatives shall reasonably cooperate
with any of the Owner’s efforts to obtain reasonable assurance that confidential
treatment will be accorded the Confidential Information so disclosed.
(g)    The Owner on one hand and the Servicer on the other, acknowledge that
money damages may not be a sufficient remedy for any breach of this Section
10.18 by the other party or their Representatives. Accordingly, in the event of
any such breach of this Section 10.18, in addition to any other remedies at law
or in equity that the Servicer may have on one hand and the Owner may have on
the other, the other party shall be entitled to seek equitable relief, including
injunctive relief or specific performance or both.
(h)    Notwithstanding anything herein to the contrary, the Servicer or the
Owner (or any officers, agents, advisors, directors, representatives and
employees of the Servicer or the Owner) may disclose to any and all persons,
without limitation, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind that are provided
to it relating to such tax treatment and tax structure.
(i)    Each party’s obligations under this Section 10.18 shall terminate not
later than six (6) months after the termination of this Agreement.
Section 10.19.    Counterparts. This Agreement may be executed simultaneously in
any number of counterparts. Each counterpart shall be deemed to be an original,
and all such counterparts shall constitute one and the same instrument. Delivery
of an executed signature page by facsimile shall constitute delivery of an
original signature for the purposes of this Agreement.
[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREFORE, this Agreement has been executed as of the day and year
first above written.
ALTISOURCE RESIDENTIAL, L.P.
By: Altisource Residential GP, LLC, its general partner
By: Altisource Residential Corporation, its sole member
By: /s/ Kenneth D. Najour    
Name: Kenneth D. Najour
Title: Chief Accounting Officer


SERVIS ONE, INC.
d/b/a BSI FINANCIAL SERVICES
By: /s/ Jordan Dorchuck    
Name: Jordan Dorchuck
Title: Executive Vice President
EXHIBIT A


FORM OF ACKNOWLEDGEMENT AGREEMENT


Date: [__________]
Pursuant to that certain Servicing Agreement, dated as of January 29, 2015
(the “Agreement”) between Altisource Residential, L.P. (the “Initial Owner”) and
Servis One, Inc. d/b/a BSI Financial Services (the “Servicer”), the Initial
Owner hereby engages the Servicer to service the mortgage loans identified on
the Mortgage Loan Schedule attached hereto as Schedule I (the “Mortgage Loans”).
With respect to each Mortgage Loan, the applicable Owner shall be the Owner
identified on the Mortgage Loan Schedule. Capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto in the Agreement.
Servicer hereby agrees to service the Mortgage Loans as of the Servicing
Transfer Date and assumes all responsibilities to service the Mortgage Loans in
accordance with the Agreement. In addition, pursuant to Section 4.18 of the
Agreement, the Servicer shall comply with the Third Party Servicing Requirements
set forth on Schedule II.
Except as specified on Schedule III, each of the Initial Owner and the Servicer
represents and warrants that its respective representations and warranties made
in the Agreement are true and correct as of the Servicing Transfer Date or such
other date as is specified in the Agreement.
The applicable Owner of the Mortgage Loans is entitled to the benefit of and to
enforce all rights, representations, warranties, covenants, agreements and
obligations owed to such Owner under the Agreement with respect to the Mortgage
Loans.
As set forth in the Agreement, the following terms shall have the respective
meanings set forth below with respect to the Mortgage Loan Package referenced
hereby.
1.
Cut-off Date: [_____________]

2.
Servicing Transfer Date: [____________]

3.
Mortgage Loan Purchase Agreement: [_______________]

4.
Financing Party: [__________________]

This Acknowledgement Agreement shall inure to the benefit of and be binding upon
the Initial Owner and its successors and assigns.
This Acknowledgement Agreement shall be construed in accordance with the laws of
the State of New York, without regard to conflicts of law principles, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
This Acknowledgement Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original and all such
counterparts taken together shall constitute one and the same instrument.
[Signature Page Follows]
IN WITNESS WHEREOF, the Owner and the Servicer have executed this
Acknowledgement Agreement as the day and year first written above.
ALTISOURCE RESIDENTIAL, L.P., as Initial Owner
By: Altisource Residential GP, LLC, its general partner
By: Altisource Residential Corporation, its sole member
By:     
Name: Ashish Pandey
Title: Chief Executive Officer


SERVIS ONE, INC.
d/b/a BSI FINANCIAL SERVICES, as Servicer


By:     
Name:
Title:
 
 
 
 
 
 
 
 





Schedule I


Mortgage Loan Schedule




Schedule II


Third Party Servicing Requirements




Schedule III


Exceptions to Representations and Warranties


EXHIBIT B

CUSTODIAL ACCOUNT LETTER AGREEMENT
(Date)
To:
______________________________


______________________________

______________________________

(the “Depository”)
As the “Servicer” under the Servicing Agreement, dated as of January 29, 2015,
by and between Altisource Residential, L.P. and Servis One, Inc. d/b/a BSI
Financial Services (the “Agreement”), we hereby authorize and request you to
establish an account, as a Custodial Account pursuant to Section 4.04 of the
Agreement, to be designated as “Servis One, Inc. d/b/a BSI Financial Services,
Custodial Account in trust for Altisource Residential, L.P. - Residential
Mortgage Loans.” All deposits in the account shall be subject to withdrawal
therefrom by order signed by the Servicer. This letter is submitted to you in
duplicate. Please execute and return one original to us.
SERVIS ONE, INC.
d/b/a BSI FINANCIAL SERVICES
By:     
Name:
Title:


The undersigned, as “Depository,” hereby certifies that the above described
account has been established under Account Number ___________________, at the
office of the depository indicated above, and agrees to honor withdrawals on
such account as provided above.
[NAME OF DEPOSITORY]
By:     

Name:

Title:


EXHIBIT C

ESCROW ACCOUNT LETTER AGREEMENT
(date)
To:
______________________________


______________________________

______________________________

(the “Depository”)
As the “Servicer” Servicing Agreement, dated as of January 29, 2015, by and
between Altisource Residential, L.P. and Servis One, Inc. d/b/a BSI Financial
Services (the “Agreement”), we hereby authorize and request you to establish an
account, as an Escrow Account pursuant to Section 4.06 of the Agreement, to be
designated as “Servis One, Inc. d/b/a BSI Financial Services, Escrow Account in
trust for Altisource Residential, L.P. and various Mortgagors - Residential
Mortgage Loans.” All deposits in the account shall be subject to withdrawal
therefrom by order signed by the Servicer. This letter is submitted to you in
duplicate. Please execute and return one original to us.
SERVIS ONE, INC.
d/b/a BSI FINANCIAL SERVICES
By:     
Name:
Title:


The undersigned, as “Depository,” hereby certifies that the above described
account has been established under Account Number ___________________, at the
office of the depository indicated above, and agrees to honor withdrawals on
such account as provided above.
[NAME OF DEPOSITORY]
By:     

Name:

Title:


EXHIBIT D

CONTENTS OF EACH MORTGAGE SERVICING FILE
With respect to each Mortgage Loan, the Mortgage Servicing File shall include
each of the following items, to the extent such items were delivered to the
Servicer, which shall be available for inspection by the Owner or such other
party designated by the Owner:
1.
Copies of the Mortgage Loan Documents.

2.
Residential loan application.

3.
Mortgage Loan closing statement.

4.
Verification of employment and income.

5.
Verification of acceptable evidence of source and amount of down payment.

6.
Credit report on Mortgagor.

7.
Residential appraisal report.

8.
Photograph of the Mortgaged Property.

9.
Survey of the Mortgaged Property.

10.
Copy of each instrument necessary to complete identification of any exception
set forth in the exception schedule in the title policy, i.e., map or plat,
restrictions, easements, sewer agreements, home association declarations, etc.

11.
All required disclosure statements and statement of Mortgagor confirming receipt
thereof.

12.
If available, termite report, structural engineer’s report, water potability and
septic certification.

13.
Sales contract.

14.
Hazard insurance policy.

15.
Tax receipts, insurance premium receipts, ledger sheets, payment history from
date of origination, insurance claim files, correspondence, current and
historical computerized data files, and all other processing, underwriting and
closing papers and records which are customarily contained in a mortgage loan
file and which are required to document the Mortgage Loan or to service the
Mortgage Loan.

16.
Amortization schedule, if available.

17.
Payment history for Mortgage Loans.



EXHIBIT E

MONTHLY REPORT AND DELINQUENCY REPORT

[TO BE MUTUALLY AGREED UPON BY THE
INITIAL OWNER AND THE SERVICER ]


EXHIBIT F

FORM OF POWER OF ATTORNEY

LIMITED POWER OF ATTORNEY
[NAME OF OWNER], a [________], having its principal place of business at
[__________], as the Owner (hereinafter called the “Owner”) hereby appoints
Servis One, Inc. d/b/a BSI Financial Services (hereinafter called the
“Servicer”), as its true and lawful attorney-in-fact to act in the name, place
and stead of the Owner for the purposes set forth below.
The said attorneys-in-fact, and each of them, are hereby authorized, and
empowered, as follows:
1.
To execute, acknowledge, seal and deliver deed of trust/mortgage note
endorsements, lost note affidavits, assignments of deed of trust/mortgage and
other recorded documents, satisfactions/releases/reconveyances of deed of
trust/mortgage, subordinations and modifications, tax authority notifications
and declarations, deeds, bills of sale, and other instruments of sale,
conveyance, and transfer, appropriately completed, with all ordinary or
necessary endorsements, acknowledgments, affidavits, and supporting documents as
may be necessary or appropriate to effect its execution, delivery, conveyance,
recordation or filing.

2.
To execute and deliver insurance filings and claims, affidavits of debt,
substitutions of trustee, substitutions of counsel, non-military affidavits,
notices of rescission, foreclosure deeds, transfer tax affidavits, affidavits of
merit, verifications of complaints, notices to quit, bankruptcy declarations for
the purpose of filing motions to lift stays, and other documents or notice
filings on behalf of the Owner in connection with insurance, foreclosure,
bankruptcy and eviction actions.

3.
To endorse any checks or other instruments received by the Servicer and made
payable to the Owner.

4.
To pursue any deficiency, debt or other obligation, secured or unsecured,
including but not limited to those arising from foreclosure or other sale,
promissory note or check. This power also authorizes the Servicer to collect,
negotiate or otherwise settle any deficiency claim, including interest and
attorney’s fees.

5.
To do any other act or complete any other document that arises in the normal
course of servicing of all Mortgage Loans and REO Properties, as defined in, and
subject to the terms of, the Servicing Agreement, by and between the Servicer
and Altisource Residential, L.P., dated as of January 29, 2015 (the “Servicing
Agreement”).

In the event of any conflict between the terms of the Servicing Agreement and
the terms hereof, the provisions of the Servicing Agreement shall control, and
this Limited Power of Attorney does not constitute a waiver of any provisions of
the Servicing Agreement.


Dated: ____________________
[_____________________________________]

Witness:        

    Name:     
Title:     

Name:     
        

Name:         






State of [________])
:    ss
County of ___________)
BEFORE ME, _______________________, a Notary Public in and for the jurisdiction
aforesaid, on this ______ day of _________________, personally appeared
_________________________ who resides at ______________ ________________ and who
is personally known to me (or sufficiently proven) to be a
_________________________ and the person who executed the foregoing instrument
by virtue of the authority vested in him/her and he/she did acknowledge the
signing of the foregoing instrument to be his/her free and voluntary act and
deed as a _________________________, for the uses, purposes and consideration
therein set forth.
Witness my hand and official seal this _____ day of ______________.






____________________________________




















NOTARY STAMP





My Commission Expires: ____________________________




EXHIBIT G

SERVICING TRANSFER INSTRUCTIONS
[BSI SERVICING TRANSFER INSTRUCTIONS TO BE ATTACHED]


                


EXHIBIT H


DATA TAPE FIELDS/CONTENTS OF MORTGAGE LOAN SCHEDULE


FIELD NAME
LOAN NUMBER
UNPAID PRIN BAL
ESCROW BALANCE
UNAPPLIED BALANCE (SUSPENSE) – If Applicable
HAZARD LOSS BALANCE – If applicable
CORPORATE ADVANCE BALANCE – If applicable
ORIGINAL LOAN AMOUNT
P&I PAYMENT
BORROWER 1 NAME
BORROWER 2 NAME
PROPERTY STREET
CITY
STATE
ZIP
PROPERTY TYPE
CURRENT RATE
ORIGINATION DATE
1ST PAYMENT DUE DATE
MATURITY DATE
NEXT PAYMENT DUE DATE
INTEREST PAID TO DATE
INTEREST CALCULATION METHOD
PMI POLICY NUMBER
APPRAISAL VALUE
APPRAISAL DATE
LIEN POSITION
NOTE TYPE
LOAN TERM MONTHS
BALLOON PAYMENTS (If applicable)
OCCUPANCY STATUS
BORROWER HOME TELEPHONE
BORROWER BUSINESS TELEPHONE
MAIL ADDRESS
MAIL CITY
MAIL STATE
MAIL ZIP
BWR 1 SOCIAL SEC
BWR 2 SOCIAL SEC
PREPAY PENALTY Y/N
LATE CHARGE DAYS
LATE CHARGE RATE
ESCROW (T&I) PAYMENT
FICO SCORE
1ST ADJUSTMENT PERIOD CAPS MAX
1ST ADJUSTMENT PERIOD CAPS MIN
REG CAPS MAX
REG CAPS MIN
1ST ADJUSTMENT PERIOD IN MONTHS
REG ADJ PERIOD IN MONTHS
ROUNDING BASIS
MARGIN
CEILING
FLOOR
NEXT CHG DATE
ROUNDING CODE
INDEX TYPE
LOOKBACK PERIOD IN DAYS
FLOOD Y/N
FLOOD_ZONE_NBR
MERS I.D.#
OWNER NAME OR INVESTOR NUMBER





EXHIBIT I


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
The assessment of compliance to be delivered by the Servicer shall address, at a
minimum, the criteria identified as below as “Applicable Servicing Criteria”:
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
X
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
1122(d)(1)(v)
Aggregation of information, as applicable, is
mathematically accurate and the information conveyed
accurately reflects the information
X
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
X
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
X
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
X
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within thirty (30) calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by Subservicer.
X
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
X
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to
Subservicer’s investor records, or such other number of days specified in the
transaction agreements.
X
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
X
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
X
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
X
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to Subservicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
X
1122(d)(4)(v)
Subservicer’s records regarding the mortgage loans agree with Subservicer’s
records with respect to an obligor’s unpaid principal balance.
X
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
X
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
X
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
X
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
X
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within thirty (30) calendar days
of full repayment of the related mortgage loans, or such other number of days
specified in the transaction agreements.
X
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by servicer at least thirty (30) calendar days prior to these
dates, or such other number of days specified in the transaction agreements.
X
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
X
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by servicer, or such other number of days
specified in the transaction agreements.
X
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 




-v-